EXHIBIT 10.1



 

COMMERCIAL AND INDUSTRIAL LOAD MANAGEMENT AGREEMENT

BETWEEN

ARIZONA PUBLIC SERVICE COMPANY

AND

ALTERNATIVE ENERGY RESOURCES, INC.

 

DATED:        SEPTEMBER 12, 2008

APS CONTRACT NO. 90211

 

--------------------------------------------------------------------------------

COMMERCIAL AND INDUSTRIAL LOAD MANAGEMENT AGREEMENT

TABLE OF CONTENTS

Recitals

1

ARTICLE ONE: DEFINITIONS

1

 

1.1

Definitions

1

 

1.2

Interpretation

13

ARTICLE TWO:

GENERAL TERMS

14

 

2.1

Term and Termination

14

 

2.2

Exclusivity

14

 

2.3

Regulatory Approval

14

 

2.4

Continuance in Effect

15

ARTICLE THREE:

PARTICIPATING FACILITIES

15

 

3.1

Project Description

15

 

3.2

Participating Facility

15

 

3.3

Indemnification by Seller

16

ARTICLE FOUR:

PROGRAM EVENTS; PERFORMANCE

16

 

4.1

Availability

16

 

4.2

Program Event

16

 

4.3

Notification

17

 

4.4

Capacity Tests

18

 

4.5

Capacity Retest

18

 

4.6

Committed Load Reduction

19

 

4.7

Changes in The Committed Load Reduction

19

 

4.8

Adjusted Hourly Customer Specific Baseline

21

 

4.9

Seller Load Reduction Failure

21

ARTICLE FIVE:

PRICING

23

 

5.1

Monthly Capacity Payments

23

 

5.2

Monthly Energy Usage Payments

23

ARTICLE SIX: MARKETING, RECRUITMENT AND RETENTION

23

 

6.1

Marketing Plan; Marketing Materials

23

 

6.2

Joint Marketing

24

ARTICLE SEVEN: EQUIPMENT INSTALLATION AND MAINTENANCE

24

 

7.1

Seller Equipment

24

 

7.2

APS Metering Equipment

26

 

ARTICLE EIGHT:

BILLING AND PAYMENT

27

 

8.1

Billing and Payment

27

 

8.2

Measurement and Verification

28

 

8.3

Disputes and Adjustments of APS Statements

28

 

8.4

Netting of Payments

29

ARTICLE NINE:

DEFAULT AND TERMINATION

29

 

9.1

Events of Default of Seller

29

 



 

 

i

 



 

--------------------------------------------------------------------------------

 

9.2

Events of Default by APS

30

 

9.3

Remedies

31

 

9.4

Calculation of Settlement Amount following Termination

31

 

9.5

Rights and Responsibilities Following Termination

31

ARTICLE TEN:

CREDIT SUPPORT

31

 

10.1

Credit Support

31

 

10.2

Encumbrance; Grant of Security Interest

 

32

 

10.3

Financial Information

33

ARTICLE ELEVEN: REPRESENTATIONS AND WARRANTIES

33

 

11.1

Seller's Representations and Warranties

33

 

11.2

APS' Representations and Warranties

34

ARTICLE TWELVE: INSURANCE

35

 

12.1

Seller's Insurance Requirements

35

 

12.2

Changes to Insurance Minimum Limits

35

 

12.3

Certificates of Insurance

35

 

12.4

No Contribution from APS

36

 

12.5

Rating

36

 

12.6

Deductible

36

 

12.7

Subcontractor Insurance

36

ARTICLE THIRTEEN: INDEMNITY/LIMITATION OF LIABILITY

36

 

13.1

General Indemnity

36

 

13.2

Indemnification Procedure

37

 

13.3

Limitation of Liability

38

ARTICLE FOURTEEN: REGULATORY JURISDICTION AND COMPLIANCE

39

 

14.1

Governmental Jurisdiction and Regulatory Compliance

39

 

14.2

Provision of Support

39

 

14.3

Regulatory Reporting

39

ARTICLE FIFTEEN: MISCELLANEOUS

39

 

15.1

Notices in Writing

39

 

15.2

Operating Records

39

 

15.3

Examination of Records

40

 

15.4

Assignment

40

 

15.5

Confidentiality

40

 

15.6

Non-Solicitation

41

 

15.7

Alternative Dispute Resolution

42

 

15.8

Governing Law

43

 

15.9

Jurisdiction and Costs

43

 

15.10

Forward Contract

44

 

15.11

General

44

 

15.12

Entire Agreement; Amendment

44

 

15.13

Taxes

44

 

15.14

Relationship of the Parties

44

 

15.15

Equal Employment Opportunity Compliance Certification

45

 



 

 

ii

 



 

--------------------------------------------------------------------------------

 

15.16

Counterparts

45

 

APPENDIX A:

NOTICE TO ADD PARTICIPATING FACILITY

47

APPENDIX B:

PARTICIPATING FACILITY AGREEMENT

49

APPENDIX C:

NOTICE TO REMOVE PARTICIPATING FACILITY

50

APPENDIX D:

MARKETING, RECRUITMENT AND RETENTION

51

APPENDIX E:

NOTICES AND BILLING INFORMATION

54

APPENDIX F:

INSURANCE

55

APPENDIX G:

COMMITTED LOAD REDUCTION

56

APPENDIX H:

CALCULATION OF ADJUSTED HOURLY CSB AND

 

DELIVERED LOAD REDUCTION

57

APPENDIX I:

CAPACITY PAYMENT RATES

58

APPENDIX J:

HOURLY ENERGY USAGE PAYMENT RATES

59

APPENDIX K:

MONTHLY BILLING EXAMPLE

60

APPENDIX L:

CUSTOMER ENROLLMENT FORM

62

APPENDIX M:

MINIMUM CUSTOMER SATISFACTION REQUIREMENTS

63

APPENDIX N:

FORM OF LETTER OF CREDIT

64

APPENDIX O:

APS CUSTOMER INFORMATION RELEASE REQUEST

66

APPENDIX P:

EFFECTIVE DURATION OF AN EVENT LRF

67

 

 



 

 

iii

 



 

--------------------------------------------------------------------------------

CONFIDENTIAL



 

COMMERCIAL AND INDUSTRIAL LOAD MANAGEMENT AGREEMENT

This COMMERCIAL AND INDUSTRIAL LOAD MANAGEMENT AGREEMENT (the "Agreement"),
dated as of September 12, 2008, is entered into, by and between Arizona Public
Service Company (“APS” or "Buyer"), an Arizona corporation, and Alternative
Energy Resources, Inc. (“AER” or “Seller”), a Delaware corporation. APS and
Seller may be referred to herein individually as “Party” and collectively as
“Parties.”

RECITALS

WHEREAS, APS is seeking to expand its resource portfolio by entering into
contracts for the purchase of demand response Capacity;

WHEREAS, Seller operates a Commercial and Industrial Load Management Program,
which provides Capacity to utilities by reducing peak demand in targeted
geographic areas through the use of energy management expertise, technology and
a communications network; and

WHEREAS, APS and Seller desire to enter into an agreement whereby APS will
purchase from Seller and Seller will provide a specified volume of load
reduction as set forth in this Agreement, pursuant to the operation of the
Program throughout and limited to APS' metro Phoenix and Yuma service territory.

NOW, THEREFORE, in consideration of the mutual covenants set forth herein, THE
PARTIES AGREE as follows:

ARTICLE ONE:           DEFINITIONS

1.1       Definitions. The terms set forth below, when used in this Agreement,
shall have the meanings set forth below. The capitalized terms listed in this
Article shall have the meanings set forth herein whenever the terms appear in
this Agreement, whether in the singular or the plural or in the present or past
tense. Other terms used in this Agreement but not listed in this Article shall
have meanings ascribed to them in Good Utility Practice or, if not applicable,
as commonly used in the English language.

“ACC” means the Arizona Corporation Commission or any successor thereto.

“ACC Approval” means a final and non-appealable order of the ACC, acceptable in
all respects ***, which approves the Program.

"Adjusted Hourly Customer Specific Baseline (“CSB”)" means the adjusted customer
specific baseline, expressed in kilowatts, that is derived by multiplying the
Unadjusted Hourly CSB by the Adjustment Ratio, in accordance with the example
set forth in Appendix H.

“Adjustment Ratio” means the number derived by dividing the average of the
energy actually used in the hour before and the hour after APS' Event
notification by the average of the energy used for the same period in the
Unadjusted Hourly CSB.

“Affiliate” means, with respect to any party, any other party (other than an
individual) that, directly or indirectly, through one or more intermediaries,
controls, or is controlled by, or is under common control with, such party. For
this purpose, "control" means the direct or indirect ownership of fifty percent
(50%) or more of the outstanding capital stock or other equity interests having
ordinary voting power.

“Agreement” means this Commercial and Industrial Load Management Agreement and
the Appendices attached hereto, which are incorporated herein by reference, as
the same may be amended, modified or supplemented from time to time.

“Ambient Temperature” means the temperature, at the beginning of the hour in
which an Event has been called, as measured by the National Weather Service
Forecast Office in Phoenix, Arizona.

 

1

 

 



 

--------------------------------------------------------------------------------

CONFIDENTIAL



 

"AMI" means advanced metering infrastructure.

“Applicable Laws” means applicable laws, statutes, ordinances, rules, and
regulations of any governmental authority applicable to such Party and its
activities under this Agreement.

"APS Key Account Manager" means an APS account manager with the responsibility
of maintaining the overall relationship between APS and that key account
customer.

“APS Marketing Approval” means APS has approved the marketing materials or
provided reasonable recommendations to allow for the approval of the materials,
as described in Section 6.1.

"APS Purchase Damages" shall be defined as follows:

(a)APS shall provide the APS Purchase Damages calculations, including the
supporting data such as associated charges and other relevant assumptions used
to calculate the APS Purchase Damages to the degree APS deems pertinent.Upon
receipt of the APS Purchase Damages, if Seller disputes the calculation of the
APS Purchase Damages, in whole or in part, Seller shall, within fifteen (15)
Business Days of receipt of notice, provide to APS a detailed written
explanation of the basis for such dispute

***

"ASO" or "Automated Surface Observation System" means the system used by the
National Weather Service Forecast Office in Phoenix, Arizona to determine the
official readings for the temperature in Phoenix, which is located at the
Phoenix Sky Harbor International Airport.

“Business Day(s)” means Mondays through Fridays, excluding NERC Holidays.

"Capacity" means megawatts.

"Capacity Payment Rate" shall be the applicable rates for Capacity as set forth
in the table on Appendix I.

"Capacity Retest" means the retest of the Capacity following a Capacity Test or
Program Event, or following APS' Notice of termination, as more fully defined in
Section 4.5.

"Capacity Test" means the annual test of the Capacity of the Program at the
beginning of each Control Season, as more fully defined in Section 4.4.

"Cash" means U.S. dollars held by, or on behalf of, a Party as Credit Support
and which shall be, for purposes of obtaining and perfecting a security interest
hereunder, treated as “money” as defined in the Uniform Commercial Code.

“Claims” means all third party claims or actions, threatened or filed and,
whether groundless, false, fraudulent or otherwise, that directly or indirectly
relate to the subject matter of an indemnity, and the resulting losses, damages,
expenses, attorneys' fees and court costs, whether incurred by settlement or
otherwise, and whether such claims or actions are threatened or filed prior to
or after the termination of this Agreement.

“Committed Load Reduction” means the amount of load reduction for each
Notification Period, expressed as Capacity in megawatts, that Seller commits to
provide, deliver and make available to APS under the Program, as more fully
defined in Section 4.6 and Appendix G.

“Confidential Information” means all information, whether written or oral, that
is disclosed or otherwise available in connection with this Agreement or the
performance by either Party of any of its duties hereunder, except any
information which: (i) at the time of disclosure or thereafter is generally
available to the public (other than as a result of a disclosure by any Party in
violation of this Agreement); (ii) was available to any Party on a
non-confidential basis from a source other than the Party hereto providing the
Confidential Information, provided that such source is not and was not known by
the receiving Party to be bound by a confidentiality agreement that protected

 

2

 

 



 

--------------------------------------------------------------------------------

CONFIDENTIAL



 

the Confidential Information; or (iii) has been independently acquired or
developed by any Party without violating any of its obligations under this
Agreement.

"Control Device" means a digital control unit, thermostat or other equipment
installed at a Participating Facility and used to control a Participating
Facility's End-Use Equipment.

"Control Season" means June 1 through September 30 of each Program Year.

"Control Season Day" means the period beginning midnight and ending on the
following 11:59 p.m. MST Monday through Sunday during the Control Season.

"Control Season Failure" means the occurrence of two (2) Seller Load Reduction
Failures in separate Control Season Months during a single Control Season.

"Control Season Month" means any calendar Month within a Control Season.

"Credit Rating" means, with respect to any entity, the rating then assigned to
such entity's unsecured, senior long-term debt obligations (not supported by
third party credit enhancements) or if such entity does not have a rating for
its senior unsecured long-term debt, then the rating then assigned to such
entity as an issuer rating by S&P, Moody's or any other rating agency agreed by
the Parties.

“Credit Support” means (i) Cash; (ii) a Letter of Credit; or (iii) such other
form of Credit Support acceptable to APS in its sole discretion as set forth in
Section 10.1.

"Customer Enrollment Form" means the standard offer agreement between Seller and
any Participating Facility ***, which enables the Participating Facility’s
participation in the Program, the form of which is attached as Appendix L and
whose terms and conditions are at the sole discretion of Seller***

"Data Pulse Equipment" means a pulse initiator providing a form C contact
closure (KYZ) and any equipment or appurtenances, including junction boxes,
fuses and terminal trips.

“Defaulting Party” means the Party that is in default pursuant to Article Nine.

“Delivered Load Reduction,” expressed in megawatts, means the hourly difference
between the Adjusted Hourly CSB and the actual hourly metered load during an
Event, both on an aggregated basis. Delivered Load Reduction is calculated hour
by hour by subtracting the sum of all the actual hourly metered load of all
Participating Facilities during an Event from the sum of the Adjusted Hourly CSB
of all Participating Facilities during an Event, as more fully defined in
Appendix H.

"Direct Load Control System" means all equipment and components necessary for
the operation of the Program including, without limitation, Control Devices, a
head-end control system, proprietary software and required third-party
application software.

“Early Termination Date” means the date that is designated by the Non-Defaulting
Party as the termination date of this Agreement.

"Effective Date" means the date when APS provides Notice of ACC Approval.

“Eligible Days” means the ten (10) previous Business Days prior to an Event,
excluding Event days.

“Eligible Facility” means a small, medium, large or extra large APS *** building
or Facility located in the APS metro Phoenix or Yuma service territory, that:

 

(a)

Has its electrical energy usage separately-metered from any other building or
facility;

 

(b)

Has a separate account with APS for such usage;

 

3

 

 



 

--------------------------------------------------------------------------------

CONFIDENTIAL



 

 

(c)

Is subject to an executed Participating Facility Agreement or to the terms of a
Customer Enrollment Form;

 

(d)

Receives standard offer, firm service under one of the following APS rate
schedules: E-32, E-32TOU, E-34, E-35, E-221 and E-20 or other similarly named or
functional rate schedules as they may be amended from time to time;

 

(e)

***; and

 

(f)

***.

"End-Use Equipment" means any device mutually agreed upon by AER and the
Participating Facility with curtailable loads located at a Participating
Facility site.

“Event of Default” means at such time as a Party is in material default of its
obligations pursuant to this Agreement upon the occurrence of any one or more of
the events of default as set forth in Article Nine.

“Event” means a Program Event, Capacity Test and/or Capacity Retest.

“Event Hour” means each consecutive sixty (60) minute period following the start
of an Event concluding at the end of the Event.

“Exclusivity Period” means the period beginning on the Effective Date of this
Agreement through ***.

“Effective Duration of Event Load Reduction Factor (“LRF”)” means the number of
days the LRF is effective, the application of which is more fully described in
Appendix P.

"Facility" means a physical customer premise in the APS metro Phoenix or Yuma
service territories containing one meter or a set of meters totalized for
billing purposes as one customer account.

“FERC” means Federal Energy Regulatory Commission or any successor thereto.

“Good Utility Practice” means the practices, methods, and acts (including but
not limited to the practices, methods, and acts engaged in or approved by a
significant portion of the electric utility industry) that, at a particular
time, in the exercise of reasonable judgment in light of the facts known, would
have been expected to accomplish the desired result in a manner consistent with
law, regulation, codes, standards, equipment manufacturer’s recommendations,
reliability, safety, environmental protection, economy, and expedition. Good
Utility Practice is not intended to be limited to the optimum practice, method
or act to the exclusion of all others, but rather to be generally accepted and
consistently adhered to acceptable practices, methods, or acts. With respect to
each Participating Facility, Good Utility Practice(s) includes, but is not
limited to, taking reasonable steps to ensure that:

 

(1)

Equipment, materials, resources, and supplies, including spare parts
inventories, are available by Seller to meet the Participating Facilities’
needs;

 

(2)

Seller has sufficient operating personnel available at all times who are
adequately experienced and trained and licensed as necessary to operate the
Seller Equipment properly, efficiently, and in coordination with APS and are
capable of responding to reasonably foreseeable emergency conditions;

 

(3)

Preventive, routine, and non-routine maintenance and repairs are performed on a
basis that ensures reliable long term and safe operation, and are performed by
knowledgeable, trained, and experienced personnel utilizing proper equipment and
tools;

 

4

 

 



 

--------------------------------------------------------------------------------

CONFIDENTIAL



 

 

(4)

Appropriate monitoring and testing are performed to ensure Seller Equipment is
functioning as designed;

 

(5)

Seller Equipment is not operated in a reckless manner, in violation of
manufacturer’s guidelines or in a manner unsafe to workers, the general public,
or APS’ distribution grid or contrary to environmental laws or regulations or
without regard to defined limitations; and

 

(6)

Seller Equipment will function properly under normal conditions at the
Participating Facilities.

"Hourly Energy Usage Payments" expressed in U.S. Dollars, equals (i) the
Delivered Load Reduction for each hour of such Program Event or Capacity Test,
multiplied by (ii) the Hourly Energy Usage Payment Rate, as set forth in Section
5.2 and Appendix J.

“Hourly Energy Usage Payment Rate” means any of the hourly energy rates set
forth in Appendix J.

"ICE" means Intercontinental Exchange.

"ICE Data Day Ahead Power Price Report" means the report, as published by ICE,
which contains data from actively traded day ahead markets during the morning’s
trading session on ICE.

"IDR" means interval data recorder.

“Indemnifying” or “Indemnified Parties” shall have the meaning set forth in
Section 13.1.

“Intra-month Period” equals the number of days within a Control Season Month for
which an Event LRF is effective as more fully described in Appendix K.

“Interest Rate” means the rate per annum equal to the one Month London Interbank
Offered Rate for Dollar deposits as may from time to time be in effect as
reported in the Wall Street Journal. Such interest shall be calculated on the
basis of the actual number of days elapsed and on the basis of a year of 360
days.

“kW” means kilowatt.

“Letter(s) of Credit" means one or more irrevocable, transferable standby
letters of credit issued by a U.S. commercial bank or a foreign bank with a U.S.
branch with such bank having a Credit Rating of at least A- from S&P or A3 from
Moody's and acceptable to APS in its sole and reasonable discretion, in
substantially the form set forth in Appendix N hereto; provided, however that
such form may be modified by the issuing bank as long as such modifications are
acceptable to the beneficiary in its sole discretion. Costs of a Letter of
Credit shall be borne by the applicant for such Letter of Credit.

“Load Reduction Factor” or “LRF,” expressed as a percentage for a Control Season
Day equals the lowest hourly Delivered Load Reduction during an Event divided by
the amount of Committed Load Reduction called by APS, not to exceed one hundred
percent (100%), in accordance with the Monthly Billing Example attached as
Appendix K.

“Load Reduction Shortfall,” expressed in megawatts, shall mean the difference
between the Committed Load Reduction and the Delivered Load Reduction.

“Maintenance” means routine and non-routine maintenance and repairs as described
in Section 7.1(d).

"Maximum Control Season Failure" means the occurrence of two (2) Maximum Seller
Load Reduction Failures in separate Control Season Months during a single
Control Season.

“Maximum Program Event Hours” means *** in any Control Season per Notification
Period.

 

5

 

 



 

--------------------------------------------------------------------------------

CONFIDENTIAL



 

“Maximum Seller Load Reduction Failure” means the failure by Seller to achieve
at least *** Load Reduction Factor during Measurable Program Hours of any Event,
subject to any voluntary adjustments made by Seller pursuant to Section 4.7;
provided, however that multiple failures in a single Control Season Day shall be
deemed one Maximum Seller Load Reduction Failure.

"Measurable Program Hour(s)" means only those Program Availability Hours between
*** MST in which the Ambient Temperature is at or above *** Fahrenheit.

“Metering Devices” means all APS-owned meters, metering equipment and data
processing equipment, including IDR or AMI meters or any other metering device,
used to measure, record or transmit data relating to the electric power usage at
a Participating Facility.

“Minimum Customer Satisfaction Requirement” means the customer satisfaction
requirements outlined in Appendix M.

"Month" means a calendar Month. The term “Monthly” shall have a meaning
correlative to a Month.

“Monthly Billing Example” shall be the billing example attached as Appendix K.

“Monthly Capacity Payment” expressed in U.S. Dollars, and payable for each
Control Season Month, equals the total Committed Load Reduction multiplied by
the LRF multiplied by the Payment Weighting Factor multiplied by the Capacity
Payment Rate for each Intra-month Period. The Monthly Capacity Payment shall be
calculated in accordance with Appendix K.

“Monthly Energy Usage Payment” expressed in U.S. Dollars, equals the sum of the
Hourly Energy Usage Payment for each hour of each Program Event or Capacity Test
called during such Control Season Month as more fully described in Section 5.2.

"Moody's" means Moody's Investor Services, Inc. or its successor.

"MST" means Mountain Standard Time.

"MW" means megawatt.

"MWh" means megawatt hour.

"National Weather Service Forecast Office in Phoenix, Arizona" means the weather
service for Phoenix, Arizona that operates an ASO and provides the official
temperature for the City of Phoenix.

“NERC Holidays” means those holidays set forth by the North American Electric
Reliability Corporation ("NERC").

“Non-Defaulting Party” means the Party under the Agreement not in default, as
described in Article Nine.

"Notice" means any notice, request, consent or other communication as set forth
in Section 15.1.

“Notice to Add Participating Facility” means the notice provided by Seller to
APS when it desires to enroll an Eligible Facility in the Program, the form of
which is attached hereto as Appendix A.

“Notice to Remove Participating Facility” means the notice provided by Seller to
APS in the event Seller removes a building or Facility as a Participating
Facility from the Program, the form of which is attached hereto as Appendix C.

"Notification Period" means the two (2) periods in which APS has the ability to
notify Seller in order to call an Event, as more fully identified and described
in Section 4.3.

"Palo Verde On Peak ICE Day Ahead Index Price" means the weighted average index
price for each calendar day as published in the Palo Verde section of ICE Data
Day Ahead Power Price Report for HE 0700 – HE 2200 PPT Mondays through Sundays,
including NERC holidays or, if

 

6

 

 



 

--------------------------------------------------------------------------------

CONFIDENTIAL



 

such report is no longer available, then such successor publication or such
other publication or report as mutually agreed to by the Parties.

“Participating Facility” means an Eligible Facility participating in the Program
pursuant to Section 3.2.

“Participating Facility Agreement” means the agreement between Seller and any
Participating Facility ***, which enables the Participating Facility’s
participation in the Program, the form of which is attached as Appendix B and
whose terms and conditions are at the sole discretion of the Seller***

“Payment Weighting Factor,” expressed as a percentage, equals the number of days
in an Intra-month Period divided by the total number of days in that Control
Season Month. There is a Payment Weighting Factor applicable to each Intra-month
Period.

“Program” means the APS Commercial and Industrial Load Management Program.

“Program Availability Hours” means all hours between *** and *** pm MST of any
Control Season Day.

“Program Event” means an event dispatched by Notification Period, during Program
Availability Hours whereby Seller shall be called upon to reduce energy usage at
any number of Participating Facilities at Seller’s discretion.

“Program Year” means January 1 through December 31 of each calendar year from
2010 through 2024.

"Proxy Event Days" means the three (3) days with the highest peak demands,
regardless of the hour in which that peak occurs, out of the previous ten (10)
Eligible Days.

"Recording" means the creation of a tape or electronic recording.

"S&P" means the Standard & Poor's Rating Group (a division of McGraw-Hill, Inc.)
or its successor.

“Seller Equipment” means equipment and software (other than Metering Devices
which shall be installed by APS, subject to the provisions of Section 7.2)
necessary to (i) communicate with the Participating Facility; (ii) control each
Participating Facility’s electrical energy usage so as to enable Seller to
achieve the Committed Load Reduction; and (iii) gather data. Such Seller
Equipment is more fully described in Section 7.1.

“Seller Load Reduction Failure” means the failure of Seller to achieve at least
an *** Load Reduction Factor during any Measurable Program Hour of an Event,
subject to any adjustments made by pursuant to Section 4.7 and 4.9; provided,
however, that multiple failures in a single Control Season Day shall be deemed
one Seller Load Reduction Failure.

“Seller Sales Damages” shall mean ***

Seller shall provide the Seller Sales Damages calculation, including any
pertinent supporting data and relevant assumptions used to calculate the Seller
Sales Damages. Upon receipt of the Seller Sales Damages, if APS disputes the
calculation of Seller's Sales Damages, in whole or in part, APS shall, within
fifteen (15) Business Days of receipt of Notice, provide to Seller a detailed
written explanation of the basis for such dispute; ***

“Settlement Amount” means: (i) if APS is the Non-Defaulting Party, APS Purchase
Damages; and (ii) if Seller is the Non-Defaulting Party, Seller Sales Damages.

“Shortfall Damages” means damages for Seller's failure to provide the Committed
Load Reduction during a Program Event or Capacity Test, the calculation of which
shall be done pursuant to Section 4.9(c).

 

7

 

 



 

--------------------------------------------------------------------------------

CONFIDENTIAL



 

"Survey" means the customer satisfaction survey conducted at the end of each
Control Season, as set forth in Appendix M.

“Term” means from the Effective Date through the Control Season ending Program
Year 2024.

"Unadjusted Hourly CSB" means the calculated average of Proxy Event Days
averaged together on an hourly basis for each individual Participating Facility,
in accordance with the example set forth in Appendix H.

 

1.2

Interpretation. In this Agreement, unless otherwise stated:

 

(a)

Any references to:

 

(i)

Any Article, Section, Appendix, or other provision thereof, shall be construed,
at any particular time, as including a reference to the Article, Section,
Appendix or the relevant provision thereof as it may have been amended, modified
or supplemented;

 

(ii)

Any Party or governmental entity in this Agreement includes that Party’s
successors and permitted assigns or, in the case of any governmental entity, any
governmental entity succeeding to its functions and capacities;

 

(iii)

A particular Section or Appendix shall be a reference to the relevant Section or
Appendix in or to this Agreement.

 

(b)

Words in the singular may be interpreted as referring to the plural and vice
versa, and words denoting natural persons may be interpreted as referring to
corporations and any other legal entities and vice versa.

 

(c)

Whenever this Agreement refers to a number of days, such number shall refer to
the number of calendar days unless Business Days are specified. A requirement
that a payment be made on a day that is not a Business Day shall be construed as
a requirement that the payment be made on the next following Business Day.

 

(d)

The words “include” and “including” are to be construed as being at all times
followed by the words “without limitation,” unless the context otherwise
requires.

ARTICLE TWO:         GENERAL TERMS

2.1       Term and Termination. This Agreement is effective upon the Effective
Date and shall remain in full force and effect through the Control Season ending
Program Year 2024.

2.2       Exclusivity. In consideration of the terms of this Agreement, and
subject to the termination provisions contained herein, APS agrees to grant
Seller the exclusive right to implement the Program in accordance with the terms
set forth in this Agreement during the Exclusivity Period. ***

2.3       Regulatory Approval. Each Party’s obligations under this Agreement,
including without limitation APS’ obligation for the payment of any Monthly
Capacity Payment and Monthly Energy Usage Payment, are expressly conditioned
upon ACC Approval of the Program that is acceptable in all respects ***. APS
will provide Seller with Notice of ACC Approval within five (5) Business Days
after it occurs. The Parties agree to cooperate and use all reasonable efforts
to obtain ACC Approval as soon as is practicable.

If ACC Approval of the Program has not been received by ***, either Party may
terminate this Agreement, in which case neither Party shall have any further
liability or obligation to the other Party. Should the ACC issue an order
approving the Program with conditions or modifications that materially alter the
commercial aspects of this Agreement, the Parties agree to negotiate in good
faith to amend this

 

8

 

 



 

--------------------------------------------------------------------------------

CONFIDENTIAL



 

Agreement as to the specific affected provisions. If, within ninety (90) days
thereafter, no agreement is reached, this Agreement will not go into effect.

***.

2.4       Continuance In Effect. In addition to those set forth in Section
15.11, applicable provisions of this Agreement shall continue in effect after
termination to the extent necessary to: (a) satisfy the terms and conditions of
this Agreement; (b) provide for removal of Control Devices from Participating
Facilities as may be requested by a Participant and provided for under Appendix
C; (c) establish final billings and adjustments related to any period prior to
termination or the repayment of any money due and owing either Party pursuant to
this Agreement; and/or (d) comply with the indemnifications specified in this
Agreement. The Confidentiality provision of Section 15.5 shall survive any
termination of this Agreement for a period of three (3) years following the date
of such termination.

ARTICLE THREE:       PARTICIPATING FACILITIES

3.1       Project Description. Pursuant to this Agreement and the Appendices
attached hereto, Seller shall, in accordance with Good Utility Practice, design,
build, own and operate a Direct Load Control System that will, on demand (as
defined in the Agreement), provide APS with the ability to achieve the Committed
Load Reduction through dispatch of End-Use Equipment at Participating Facilities
within the APS metro Phoenix and Yuma service territories. ***

3.2       Participating Facility. Only those Eligible Facilities designated by
Seller through receipt of a completed Notice to Add Participating Facility (the
form of which is attached hereto as Appendix A, and which may be amended from
time to time upon the mutual consent of the Parties) shall be deemed a
Participating Facility. Such Notice shall be provided thirty (30) calendar days
prior to Seller entering such Participating Facility into the Program.
Notwithstanding the foregoing, in accordance with Section 7.2, during Program
Years ***, in the event a Participating Facility does not already have an AMI
meter installed at its Facility, Seller shall provide APS with *** written
Notice prior to Seller entering such Participating Facility into the Program.

***.

With each submission of a Notice to Add Participating Facility, Seller shall
provide a written authorization executed by the customer, the form of which is
attached as Appendix O (as may be amended from time to time by APS in its sole
discretion), that will allow APS to release such Participating Facility's
customer-specific information to Seller, including but not limited to billing
and metered data. Such written authorization shall be provided to APS before any
customer-specific information related to the Eligible Facility is released to
Seller. APS shall provide such information as soon as reasonably practicable
after its receipt of the written authorization referenced herein, which it
expects will be within ten (10) Business Days thereafter.

In the event Seller removes a Participating Facility, then Seller shall deliver
to APS no more than *** days following such removal a completed Notice to Remove
Participating Facility (the form of which is attached hereto as Appendix C, and
which may be amended from time to time upon the mutual consent of the Parties).
***.

 

3.3 Indemnification By Seller. Seller shall fully indemnify and defend APS and
its Indemnified Parties from and against any and all losses, costs, damages,
injuries, liabilities, claims, demands, penalties and interest, including
reasonable attorneys' fees, directly or indirectly related to the Participating
Facility Agreement and/or the Customer Enrollment Form, or to the performance or
non-performance thereof.The applicable indemnification procedure for claims
pursuant to this Section 3.3 is set forth in Section 13.2.

ARTICLE FOUR:        PROGRAM EVENTS; PERFORMANCE

4.1 Availability. The Parties agree that Program Events may be dispatched by APS
at any time during Program Availability Hours pursuant to the means described in
Section 4.3. When initiated by APS, Program Events shall be scheduled for a
duration of no less than *** and no more than *** per Notification

 

9

 

 



 

--------------------------------------------------------------------------------

CONFIDENTIAL



 

Period in any single Control Season Day and the Capacity associated with each
Notification Period will not be called more than once per Control Season
Day.  Program Events, which are called by Notification Period, may be called at
separate times during the same Control Season Day, do not have to run
concurrently, and shall expire upon the earlier of: (a) notification by APS,
pursuant to the means described in Section 4.3, that such Program Event has
ended; (b) the expiration of such *** period; or (c) *** p.m. MST.

4.2       Program Event. During the Term of this Agreement, subject to any
dispatch limitations and the notification requirements as set forth in Section
4.3, APS shall have the right, but not the obligation, to schedule a Program
Event pursuant to the Committed Load Reduction schedule set forth in Appendix G.

 

4.3

Notification.

 

(a)

A call for Committed Load Reduction by APS shall be based on the following
protocol, which applies according to the Notification Periods described as:

 

(i)

***:    Seller agrees to provide up to *** Program Event hours of up to the
Committed Load Reduction per Control Season, subject to the ramp-in schedule set
forth in Appendix G, under the *** Notification Period. If an Event is called by
APS under a *** Notification Period, APS will provide a minimum of *** advance
Notice to Seller for such Committed Load Reduction pursuant to the procedures
set forth in Section 4.3(b); and

 

(ii)

***: Seller agrees to provide up to *** Program Event hours of up to the
Committed Load Reduction per Control Season, subject to the ramp-in schedule set
forth in Appendix G, under a *** Notification Period. If an Event is called by
APS under the *** Notification Period, APS will provide a minimum of *** advance
Notice to Seller for such Committed Load Reduction pursuant to the procedures
set forth in Section 4.3(b);

 

(b)

The specific protocol for notification and dispatch of Events shall be as
follows:

 

(i)

All such notification shall be made via telephone using a recorded line. To
affect such notification, each Party consents to Recording the telephone
conversations between the Parties to this Agreement, and any such Recordings
will be retained in confidence, secured from improper access, and may be
submitted in evidence in any proceeding or action relating to this Agreement.
Each Party waives any further Notice of such monitoring or Recording, and agrees
to notify its officers and employees of such monitoring or Recording and to
obtain any necessary consent of such officers and employees.

 

(ii)

Upon the notification of an Event, APS shall provide Seller with the following
information: (a) the type of Event; (b) duration of the Event; (c) Notification
Period, including the start and stop time of the Event; and (d) the amount of
the Committed Load Reduction required for the Event being dispatched. The
Recording, and the terms and conditions described therein, shall be the
controlling evidence for the Parties' agreement with respect to notification of
an Event and the acceptance of such Event.

 

(iii)

Parties shall clearly identify themselves and provide the appropriate time of
such Recording.

4.4 Capacity Tests .There will be a Capacity Test at the beginning of each
Control Season. There will be test events for each Notification Period and the
requirements described in Section 4.3 shall apply to all such tests.
Specifically, there will be a test for each of the *** and *** Notification
Periods. ***

 

10

 

 



 

--------------------------------------------------------------------------------

CONFIDENTIAL



 

Buyer will notify Seller of each Capacity Test in accordance with the procedures
set forth in Section 4.3. Specifically, Buyer will provide *** advance Notice
prior to the Capacity Test for the *** Notification Period and ***advance Notice
for the ***Notification Period. Each Capacity Test will last a minimum of four
(4) hours and a maximum of six (6) hours at Buyer's sole discretion. Such test
event hours shall ***.

In the event that one or more of the Capacity Tests produces a Load Reduction
Factor, or LRF, less than *** during Measurable Program Hours then the Monthly
Capacity Payment shall be adjusted in accordance with the provisions set forth
in Section 5.1 and in accordance with Appendix K. ***

4.5 Capacity Retest. Seller may call for one (1) Capacity Retest *** as soon as
practicable following a Program Event or a Capacity Test described in Section
4.4; *** subject to the terms and conditions contained herein. Such Capacity
Retest shall include a retest of each Notification Period of Committed Load
Reduction as described in Section 4.3. Buyer shall call the Capacity Retest for
each Notification Period after Seller notifies Buyer of its desire for a retest.
Each Capacity Retest shall be called by APS  ***

In the event that the Capacity Retest produces a LRF less than *** during
Measurable Program Hours then the Monthly Capacity Payment shall be adjusted in
accordance with the provisions of Section 5.1 and Appendix K.***

In addition, Seller shall also be entitled, . ***

4.6 Committed Load Reduction.Subject to the provisions of Sections 4.7 and 4.9,
which provide for a change to the Committed Load Reduction, Seller hereby
commits to provide, deliver and make available to APS under the Program the
Committed Load Reductions set forth in Appendix G.

4.7       Changes in the Committed Load Reduction. Notwithstanding Section 4.9,
any changes to the Committed Load Reduction must be mutually agreed upon by the
Parties in writing and signed by both parties. Under the following three (3)
circumstances, however, Seller may voluntarily change the Committed Load
Reduction without APS' consent:

 

(a)

During Program Years *** Seller may adjust the Committed Load Reduction for the
applicable Program Year by *** as long as Seller notifies APS in writing of its
election to do so by January 1 of such Program Year and provided in no event may
the adjustment result in a Committed Load Reduction in excess of *** MWs. Any
election that Seller makes in accordance with this Paragraph for Program Year
*** shall apply for the remainder of the Term of the Agreement, subject to
Seller's ability to adjust the Committed Load Reduction in accordance with
Section 4.7(b) and (c) below.

 

(b)

If Seller provides at least *** MWs of Delivered Load Reduction during the
Capacity Test of Control Season ***, then Seller may elect in writing to APS no
later than *** to increase the Committed Load Reduction to *** MWs beginning
with Control Season *** and continuing through the remainder of the Term of the
Agreement, subject to any reduction that may occur pursuant to Section 4.9(a).
In the event that APS reduces the Committed Load Reduction pursuant to Section
4.9(a) during Program Years ***, then Seller's election pursuant to this Section
4.7(b) shall become null and void and the Committed Load Reduction shall remain
as reduced by APS ***. If Seller makes the election to adjust its Committed Load
Reduction to *** MWs beginning with Control Season ***, then Seller shall be
bound by such election regardless of whether it reduces its Committed Load
Reduction during Program Years *** in accordance with Section 4.7(c) below,
unless such election has become null and void in accordance with the preceding
sentence.

 

(c)

Beginning in Program Year ***, Seller may reduce the Committed Load Reduction in
increments of *** MWs if it provides evidence acceptable to APS in its sole and
reasonable discretion that Participating Facilities representing, in the
aggregate, the amount of requested reduction in the Committed Load Reduction
have terminated their participation in the Program ***

 

11

 

 



 

--------------------------------------------------------------------------------

CONFIDENTIAL



 

Any election to reduce the Committed Load Reduction in accordance with this
Section 4.7(c) must be made in writing to APS no later than *** of the
applicable Program Year. Any reduction made during an applicable Program Year
will only represent Participating Facilities that terminated their participation
during the previous twelve (12) Months.

For purposes of clarity, if Seller elects to increase its Committed Load
Reduction in accordance with Section 4.7(b), but makes any reduction during
Program Year *** in accordance with Section 4.7(c), then Seller is still bound
to the Committed Load Reduction of *** MWs beginning with Control Season ***,
subject only to an adjustment in accordance with Section 4.9(a) or in accordance
with this Section 4.7(c) but then only to the extent that Participating
Facilities terminated their participation between ***.

4.8       Adjusted Hourly Customer Specific Baseline. For purposes of
determining the baseline used to calculate the Delivered Load Reduction and
corresponding Monthly payments APS will use an aggregated Adjusted Hourly CSB.
See Appendix H for an example of the calculation described herein.

4.9       Seller Load Reduction Failure. In the event that Seller fails to
achieve the Committed Load Reduction during any Event, the following remedies
will apply.

 

(a)

Adjustment to Committed Load Reduction. In addition to any applicable Shortfall
Damages set forth in Section 4.9(c), starting with Control Season ***, (i) ***;
or (ii) *** APS shall be entitled to APS Purchase Damages applicable to the
amount of the Committed Load Reduction adjustment resulting from Seller's Load
Reduction Failure.

For example, assume that the Committed Load Reduction is *** MWs in Control
Season *** and further assume Seller achieves the following Load Reduction
Factor during the listed Events:

 

Control Season

Control Season Month

Load Reduction Factor

Minimum

Delivered Load Reduction

2013

June

***

*** MWs

2014

July

***

*** MWs

2015

August

***

*** MWs

Average

***

*** MWs

 

In this example, if the Committed Load Reduction during this period was *** MWs,
then the APS Purchase Damages would be calculated based on the ***MW difference
between Committed Load Reduction and ***

***

 

(b)

   Termination. APS shall be entitled to terminate this Agreement based on
Seller's Delivered Load Reduction, and collect termination damages as set forth
in Section 9.4, under the following circumstances (which shall also be deemed
Events of Default as set forth Section 9.1): (i) *** or (ii) ***

 

(c)

Shortfall Damages. In the event that Seller fails to achieve the Committed Load
Reduction during the Measurable Program Hours of a Program Event or Capacity
Test, Seller shall pay APS Shortfall Damages on the date payment is due in
accordance with Section 8.1, subject to the netting provisions of Section 8.4.
The invoice for such amount shall include a written statement explaining in

 

12

 

 



 

--------------------------------------------------------------------------------

CONFIDENTIAL



 

reasonable detail the calculation of such amount.       ***. Shortfall Damages
shall be calculated on an hourly basis as follows:

Load Reduction Shortfall = The Committed Load Reduction – Delivered Load
Reduction for each Event hour during Measurable Program Hours

Shortfall Damages = ***

In the event the Shortfall Damages are a negative number than the Shortfall
Damages shall be deemed to be zero (-0-) dollars.

ARTICLE FIVE:           PRICING

5.1 Monthly Capacity Payments. For each Month during any given Control Season,
subject to the provisions of Article Eight, APS shall pay to Seller a Monthly
Capacity Payment in exchange for APS’ right to dispatch a Program Event and
receive Committed Load Reduction, under the terms of this Agreement in the
amounts set forth in Appendix G attached hereto.      Any such Monthly Capacity
Payment shall be subject to an adjustment resulting from any Event, during
Measurable Program Hours, in which the LRF is less than ***. All such
adjustments to the Monthly Capacity Payment shall be done in accordance with the
provisions set forth in Sections 4.4 and 4.5 and in accordance with Appendix K.

5.2 Monthly Energy Usage Payments. Commencing on the Effective Date until the
expiration or earlier termination of the Agreement, APS shall pay a Monthly
Energy Usage Payment payable in respect of each Control Season Month during the
Term of this Agreement, in the amount equal to the sum of Hourly Energy Usage
Payments (as described in Appendix J) of each hour of each Program Event or
Capacity Test called during such Control Season Month.

If APS does not call a Program Event or Capacity Test during a Control Season
Month, no Monthly Energy Usage Payment shall be payable in respect of such
Control Season Month.

ARTICLE SIX:             MARKETING, RECRUITMENT AND RETENTION

6.1       Marketing Plan; Marketing Materials. Seller shall conduct the
marketing, recruitment and retention activities required to market to, recruit
and retain Participating Facilities for the Program, as described in Appendix D
attached hereto and made a part hereof. No announcements, publicity,
advertising, press release, or promotional or marketing plans or materials shall
be made, distributed, published or disseminated to third parties or to the
public without the prior written approval of APS, which shall not be
unreasonably or untimely withheld. Seller shall within thirty (30) days of the
Effective Date meet with APS to submit a marketing plan in accordance with the
parameters set forth in Appendix D herein. Within thirty (30) Business Days of
receipt of the marketing plan, APS shall either approve the marketing plan or
provide reasonable recommendations to allow for approval of the plan. Seller
will provide updates to the marketing plan as the Program progresses. Within
thirty (30) Business Days of receipt of each marketing plan update, APS shall
either approve the updated marketing plan or provide reasonable recommendations
to allow for approval of the plan. Seller shall submit all marketing materials
and activities to APS for review and any materials or activities that contain
the APS brand shall be subject to written approval in advance by APS. Within
thirty (30) Business Days of receipt of such materials, APS shall provide APS
Marketing Approval before final production.

6.2       Joint Marketing. For all APS customers who have a dedicated APS Key
Account Manager, Seller shall coordinate all initial communication and marketing
activities directed to that customer with the APS Key Account Manager and shall
provide reasonable advance Notice to APS of its intent to market to such
customers. *** The Parties shall work together in good faith to ensure there are
no delays in marketing to such APS customer described in this Section 6.2.

ARTICLE SEVEN:       EQUIPMENT INSTALLATION AND MAINTENANCE

 

7.1

Seller Equipment.

 

(a)

Installation. Seller shall be responsible for constructing and installing, at
Seller’s cost and expense, all Seller Equipment. Seller shall install all Seller
Equipment in a good and workmanlike manner and in accordance with Good

 

13

 

 



 

--------------------------------------------------------------------------------

CONFIDENTIAL



 

Utility Practice. In addition, any and all upgrades to Seller Equipment shall be
Seller’s responsibility, and at Seller's sole cost and expense.

 

(b)

Data Pulse Equipment. Upon request by Seller, APS may preorder and install
meters with pulse initiators. The Seller request must be provided in enough time
to allow APS to procure and schedule the installations. *** For other customers
not on the Seller initial list, upon request by the Seller, APS may *** There
shall be no monthly recurring fee for a pulse-equipped meter but the *** shall
be solely responsible for any communications costs for retrieving data from the
recorder installed by the Seller to count pulses from the meter. *** with a
Monthly invoice reflecting the costs associated with such equipment. Such
invoice shall be due and payable within ten (10) Business Days after receipt of
the invoice.

 

(c)

Use of Data Pulse Equipment. Seller may utilize and acquire electric energy
usage data from Data Pulse Equipment or mutually agreed solutions installed
pursuant to Section 7.1(b) above so long as (i) Seller has obtained the
Participating Facility’s consent for such utilization and acquisition, the form
of which is attached hereto as Appendix O, and (ii) such utilization and
acquisition of electric energy usage data does not interfere with the
Participating Facility's Metering Devices.

 

(d)

Maintenance. Seller shall be responsible for Maintenance of Seller Equipment.
Maintenance shall be performed on a basis that ensures reliable long-term and
safe operation, and shall be performed in accordance with Good Utility Practices
by knowledgeable, trained and experienced personnel utilizing proper equipment
and tools.

 

(e)

Permits; Licenses; Real Property Rights. Seller shall be responsible for
obtaining, at its sole cost and expense, all governmental approvals and permits,
third party licenses or consents, and real property rights necessary for Seller
to install, construct, replace, repair, maintain and remove any or all Seller
Equipment.

 

(f)

Customer Complaints. Since the Seller Equipment will be installed on APS'
customer properties and Seller may be interfacing directly or indirectly with
APS customers, Seller shall establish an appropriate means for addressing all
complaints from such customers. Specifically, Seller shall develop and
implement, subject to APS' approval, a written process for the management and
resolution of customer complaints in an expedited manner including, but not
limited to: (i) ensuring adequate levels of professional customer service staff;
(ii) direct access of customer complaints by supervisory and/or management
personnel; (iii) documenting each customer complaint upon receipt; and (iv)
elevating any complaint that is not resolved.

In the event APS or Seller receives several complaints with respect to any
employee or sub-contractor employed or contracted by Seller, or any single
complaint with respect to the foregoing that APS deems to be egregious, upon
receipt of Notice by APS, such employee or contractor shall be prohibited from
performing any further services under this Agreement.

In the event the ACC receives complaints from APS customers related to the
Program, whether formal or informal complaints, Seller shall act in good faith
and in an expeditious manner to assist APS in order to make a full and prompt
investigation of the complaint so that APS will be able to respond to the ACC
within five (5) Business Days (as required pursuant to Arizona Administrative
Code R14-2-212) and resolve such complaints.

 

14

 

 



 

--------------------------------------------------------------------------------

CONFIDENTIAL



 

Seller shall provide to APS Monthly contact logs for the previous Month,
together with Monthly customer participation reports. Customer participation
reports shall include customer complaints and resolution, and ad hoc reports as
reasonably requested.

 

(g)

Except to the extent caused by *** APS or its Indemnified Parties, AER agrees to
release, indemnify, defend and hold harmless APS and its Indemnified Parties
from and against any and all Claims and losses in any way related to the
installation, maintenance, ownership, use or operation of any Seller Equipment
installed pursuant to Section 7.1 (whether by the Parties, any Participating
Facility or any other person or entity), ***. The applicable indemnification
procedure for claims pursuant to this Section 7.1(g) is set forth in Section
13.2.

 

(h)

In the event of termination of this Agreement due to an Event of Default by
Seller, APS shall have the right to own the Seller Equipment under terms and
conditions mutually agreeable to the Parties. Following the execution of this
Agreement, the Parties shall negotiate in good faith to amend this Agreement to
provide for the transfer of the Seller Equipment to APS as described above, on
terms mutually agreeable to the Parties.

 

7.2

APS Metering Equipment.

 

(a)

APS Metering Equipment. The Parties anticipate that AMI meters will be fully
installed for all Eligible Facilities by the beginning of Program Year ***. In
the event that AMI meters have not been installed on all Eligible Facilities,
then, in accordance with the provisions of Section 3.2, APS shall install, at
its sole expense and within *** days following its receipt of a Notice to Add
Participating Facility, an AMI meter at any Participating Facility that does not
already have an AMI meter in place, in order to remotely monitor such
Participating Facility’s energy usage; provided however, that during Program
Years *** APS shall have *** days to install, at APS expense, an AMI meter at
any Participating Facility for which it receives a Notice to add Participating
Facility in accordance with Section 3.2. In the event that AMI metering is not
available or does not provide the required functionality, non-AMI metering and
communication equipment will be allowed pursuant to the conditions outlined in
Section 7.1 above. Non-AMI metering and communication equipment will be
considered a temporary solution and will be upgraded to AMI equipment at such
time as the AMI equipment is capable of providing the required functionality.
The conditions outlined in Section 7.2 will be applied once the AMI system
provides the required functionality and is available.

 

(b)

Release from Liability. Except to the extent directly caused by the ***AER or
its Indemnified Parties, APS agrees to release, indemnify, defend and hold
harmless AER and its Indemnified Parties from and against any and all Claims and
losses in any way related to the installation, maintenance, ownership, use or
operation of any AMI or other APS metering equipment installed pursuant to this
Section 7.2 (whether by the Parties, any Participating Facility or any other
person or entity), *** The applicable indemnification procedure for claims
pursuant to this Section 7.2(b) is set forth in Section 13.2.

ARTICLE EIGHT:        BILLING AND PAYMENT

8.1 Billing and Payment. The calendar Month shall be the standard period for all
payments under this Agreement. Within ten (10) days after the end of each Month
during the Control Season, *** shall have ten (10) Business Days from receipt of
such statement to dispute such statement, or any portion thereof.***, as
applicable, shall make any undisputed payment on or before the twenty-fifth
(25th) day of each Month.All payments shall be made by electronic funds
transfer, or by other mutually agreeable method(s), to the account designated by
such Party.

 

15

 

 



 

--------------------------------------------------------------------------------

CONFIDENTIAL



 

8.2 Measurement and Verification. APS shall collect hourly energy usage data
from all Participating Facilities to establish the Adjusted Hourly CSB and the
actual hourly load during an Event for each Participating Facility. To determine
the actual load for any given hour during an Event, APS shall take the average
of the actual metered load taken at fifteen (15) minute intervals for that hour.
For billing purposes only, if an Event does not begin on a clock quarter hour,
then the next clock quarter hour following the start of the Event shall be the
beginning of the measurement hour. If the last hour of the Event is not a
complete hour for these billing purposes, then the data to be used for that
partial hour will be whatever quarter hour data is collected during such hour.
For example, if APS calls a four (4) hour Event to begin at 1:10 p.m., that
Event will conclude at 5:10 p.m. for purposes of Program operation. The billing
hours for that program Event will begin at 1:15 p.m. and conclude at 5:00 p.m.
with the last hourly load being determined by only having three (3) measurable
fifteen (15) minute intervals (between 4:15 p.m. and 5:00 p.m.)APS shall provide
any and all such data within five (5) days following the collection of such
data, so that Seller may verify the accuracy of the Monthly statements provided
by APS in accordance with Section 8.1.

8.3       Disputes and Adjustments of APS Statements. Except as otherwise
provided in Section 8.1, either Party may, in good faith, dispute the
correctness of any calculation or adjustment rendered under this Agreement or
adjust any statement for any arithmetic or computational error within twelve
(12) Months of the statement date or the date on which an adjustment to a
statement was rendered. In the event a statement or portion thereof, or any
other claim or adjustment arising hereunder, is disputed, payment of the
undisputed portion of the statement shall be required to be made when due, with
Notice of the objection given to the other Party. Any statement dispute or
statement adjustment shall be in writing and shall state the basis for the
dispute or adjustment. Except as otherwise provided in this Agreement, payment
of the disputed amount shall not be required until the dispute is resolved. Upon
resolution of the dispute, any required payment shall be made within ten (10)
Business Days of such resolution along with interest accrued at the Interest
Rate from and including the due date to but excluding the date paid. Inadvertent
overpayments shall be returned upon request or deducted by the Party receiving
such overpayment from subsequent payments, with interest accrued at the Interest
Rate from and including the date of such overpayment to but excluding the date
repaid or deducted by the Party receiving such overpayment. Any dispute with
respect to a statement is waived unless the other Party is notified in
accordance with this Section within twelve (12) Months after the statement is
rendered or any specific adjustment to the statement is made.

8.4 Netting of Payments. The Parties hereby agree that they shall discharge
mutual debts and payment obligations due and owing to each other on the same
date pursuant to this Agreement through netting, in which case all amounts owed
by each Party to the other Party during the Monthly billing period under this
Agreement, including any related damages calculated pursuant to Section 4.9,
interest, and payments or credits, shall be netted so that only the excess
amount remaining due shall be paid by the Party who owes it.Any costs associated
with the Data Pulse Equipment, which are the responsibility of Seller, shall not
be included in this netting provision and shall be billed and paid for
separately.

ARTICLE NINE:          DEFAULT AND TERMINATION

9.1       Events of Default of Seller. Seller shall be immediately in material
default of its obligations pursuant to this Agreement upon the occurrence of any
one or more of the following events of default (each, an “Event of Default”),
subject to any applicable cure periods as set forth herein:

 

(a)

Seller: (i) becomes insolvent, generally does not pay its debts as they become
due, or admits in writing its inability to pay its debts; (ii) files a petition
or otherwise commences, authorizes or acquiesces in the commencement of a
proceeding or case under any bankruptcy or similar law for the protection of
creditors, or have such petition filed or proceeding commenced against it; (iii)
otherwise becomes bankrupt or insolvent (however evidenced); or (iv) has a
liquidator, administrator, receiver, trustee, conservator or similar official
appointed with respect to it or any substantial portion of its property or
assets;

 

(b)

***;

 

16

 

 



 

--------------------------------------------------------------------------------

CONFIDENTIAL



 

 

(c)

***;

 

(d)

***;

 

(e)

Seller fails to obtain and maintain the insurance required pursuant to Article
Twelve;

 

(f)

Seller assigns or transfers this Agreement or any right or interest herein,
except as expressly permitted under Section 15.4;

 

(g)

***;

 

(h)

Seller defaults on the due and timely payment of monies when the same shall
become due and payable, and such default shall continue for a period of ten (10)
Business Days after written Notice thereof by APS to Seller; or

 

(i)

Seller defaults in the performance or observance on its part of any material
covenant, representation, warranty, obligation or agreement required of Seller
in this Agreement, and such default shall continue for a period of twenty (20)
Business Days, or reasonable actions are not taken to cure the event underlying
such default within twenty (20) Business Days, after written Notice thereof by
APS to Seller.

9.2       Events of Default of APS. APS shall be immediately in material default
of its obligations pursuant to this Agreement upon the occurrence of any one or
more of the following events of default (each, an “Event of Default”), subject
to any applicable cure periods as set forth herein:

 

(a)

APS: (i) becomes insolvent, generally does not pay its debts as they become due,
or admits in writing its inability to pay its debts; (ii) files a petition or
otherwise commences, authorizes or acquiesces in the commencement of a
proceeding or case under any bankruptcy or similar law for the protection of
creditors, or have such petition filed or proceeding commenced against it; (iii)
otherwise becomes bankrupt or insolvent (however evidenced); or (iv) has a
liquidator, administrator, receiver, trustee, conservator or similar official
appointed with respect to it or any substantial portion of its property or
assets;

 

(b)

APS defaults on the due and timely payment of monies when the same shall become
due and payable, and such default shall continue for a period of ten (10)
Business Days after written Notice thereof by Seller to APS;

 

(c)

APS defaults in the performance or observance on its part of any other material
covenant, representation, warranty, obligation or agreement required of APS in
this Agreement, and such default shall continue for a period of twenty (20)
Business Days, or reasonable actions are not taken to cure the event underlying
such default within twenty (20) Business Days, after written Notice thereof by
Seller to APS.

9.3       Remedies. If an Event of Default occurs and is continuing, then either
Party, in its discretion, may terminate this Agreement and exercise any other
remedies available to it in this Agreement or otherwise available to it at law,
in equity, or by statute, in this Agreement or otherwise subject, to the dispute
resolution procedures set forth in Section 15.6. Except as expressly provided in
this Agreement, nothing in this Agreement shall be construed to limit any right
or remedy available at law or in equity, including the right to any and all
damages for any breach or other failure to perform hereunder. All remedies in
this Agreement shall survive termination or cancellation of this Agreement and
are cumulative.

9.4 Calculation of Settlement Amounts Following Termination. If an Event of
Default with respect to a Defaulting Party shall have occurred and be
continuing, the Non-Defaulting Party shall have the right to: (i) designate a
day, no earlier than the day such Notice is effective and no later than twenty
(20) days after such Notice is effective, as an early termination date ("Early
Termination Date") to accelerate all amounts owing between the Parties and to
liquidate and terminate this Agreement between

 

17

 

 



 

--------------------------------------------------------------------------------

CONFIDENTIAL



 

the Parties; (ii) withhold any payments due to the Defaulting Party under this
Agreement; and (iii) suspend its performance under this Agreement. The
Non-Defaulting Party shall calculate in a commercially reasonable manner the
Settlement Amount due to the Non-Defaulting Party, if any, as of the Early
Termination Date.  In the event the Seller is the Defaulting Party and APS
calculates a Settlement Amount in accordance with this Section 9.4, the
Settlement Amount shall not exceed the Amount of Credit Support provided in
Section 10.1.

9.5       Rights and Responsibilities Following Termination. Upon any
termination of this Agreement, Seller shall, within five (5) Business Days
following such termination, notify each Participating Facility of such
termination and shall deliver to APS a completed Notice to Remove Participating
Facility for each Participating Facility.

ARTICLE TEN:           CREDIT SUPPORT

10.1      Credit Support. In order to secure Seller's obligations hereunder,
Seller shall post and maintain at all times during the Term of this Agreement
Credit Support in accordance with the schedule below:

 

(a)

Seller shall post $*** in Credit Support ***;

 

(b)

Seller shall have provided the full amount of Credit Support in the amount of a
combined $*** required under this Section 10.1 no later than ***;

 

(c)

The Credit Support shall be reduced to $*** effective ***;

 

(d)

If Credit Support is posted as a Letter of Credit, it shall be in substantially
the form attached hereto as Appendix N;

 

(e)

Any Credit Support posted in cash shall bear simple interest at the Interest
Rate;

 

(f)

In the event Seller notifies APS during Program Year*** that the Committed Load
Reduction during Control Season *** will be increased to *** MWs, Seller shall
post Credit Support in the amount of $*** and such additional Credit Support
shall be posted on or before the date that Seller makes its election to increase
its Committed Load Reduction to *** MWs; and

 

(g)

To the extent the Committed Load Reduction is changed in accordance with Section
4.7 or Section 4.9, the Credit Support shall be increased or decreased in direct
proportion to such increase or decrease in the Committed Load Reduction. The
effective date of any increase or decrease pursuant to this Section 10.1(g)
shall depend upon whether it is triggered by Section 4.7 or Section 4.9. Any
increase or decrease triggered by Section 4.7 shall be effective upon
notification of the change under Section 4.7. Any decrease triggered by Section
4.9 shall be effective only after APS has collected all damages, if any, owed to
it pursuant to Section 4.9(a).

 

10.2

Encumbrance; Grant of Security Interest.

 

(a)

As security for the prompt and complete payment and performance when due of
Seller’s obligations now existing or hereafter arising, Seller hereby pledges,
assigns, conveys and transfers to APS, and hereby grants to APS, a present and
continuing security interest in and to, and a general first lien upon and right
of set off against, all Credit Support which has been or may in the future be
transferred to, or received by APS, for the benefit of APS and all interest and
other proceeds from time to time received or receivable in respect of, or in
exchange for, any or all of the foregoing.

 

(b)

The security interest created hereunder shall: (i) remain in full force and
effect until the security interest granted hereby is terminated in accordance
with the second sentence of this Section 10.2(b); (ii) be binding upon the
Seller, its

 

18

 

 



 

--------------------------------------------------------------------------------

CONFIDENTIAL



 

successors and assigns; and (iii) inure to the benefit of APS and its
successors, transferees and assigns. On the expiration date of this Agreement,
the security interest granted hereunder shall terminate and all rights to the
Credit Support shall revert to the Seller. Upon such termination, APS shall
return all Credit Support in its possession or otherwise under its control to
the Seller and, at the Seller’s expense, execute and deliver to the Seller such
documents as the Seller shall reasonably request to evidence termination of the
security interest.

 

(c)

The security interest created hereunder is in addition to, and not in lieu of,
any and all remedies that may be available under this Agreement.

 

(d)

In the event a Party claims in any judicial proceeding that the grant set forth
in Section 10.2(a) is ineffective and fails to prevail on the claim, then that
Party shall pay the other Party’s reasonable attorneys’ fees incurred in
defending against the claim.

10.3      Financial Information. If requested by either Party, the other Party
shall deliver: (i) within 120 days following the end of each fiscal year, a copy
of its annual report, if any, containing in each case audited consolidated
financial statements for such fiscal year certified by independent certified
public accountants; and (ii) within ninety (90) days after the end of each of
its first three (3) fiscal quarters of each fiscal year, a copy of its quarterly
report containing unaudited consolidated financial statements for such fiscal
quarter. In all cases the statements shall be for the most recent accounting
period and prepared in accordance with Generally Accepted Accounting Principles
provided that, should any such statements not be available timely due to a delay
in preparation or certification, such delay shall not be considered a default so
long as such Party diligently pursues the preparation, certification and
delivery of the same. If at any time either Party is required to file financial
statements under the Securities Exchange Act of 1934, such Party need not
deliver financial information pursuant to this Section 10.3 but shall notify the
other Party promptly upon its filing of any Form 8-K.

ARTICLE ELEVEN:     REPRESENTATIONS AND WARRANTIES

11.1      Seller’s Representations and Warranties. Seller hereby covenants,
represents and warrants as follows:

 

(a)

Seller is a corporation duly organized, validly existing and in good standing
under the laws of the State of Delaware;

 

(b)

The person executing this Agreement on behalf of Seller has full power and
authority to execute and deliver this Agreement;

 

(c)

The execution, delivery, and performance of its obligations under this Agreement
by Seller have been duly authorized by all necessary corporate action, and do
not:

 

(i)

require any governmental authority, other than that which has been obtained and
is in full force and effect (evidence of which shall be delivered to APS upon
its request);

 

(ii)

violate any provision of law, rule, regulation, order, writ, judgment,
injunction, decree, determination, or award currently in effect having
applicability to Seller or violate any provision in any formation documents of
Seller, the violation of which could have a material adverse effect on the
ability of Seller to perform its obligations under this Agreement; or

 

(iii)

result in a breach or constitute a default under Seller’s formation documents or
bylaws, or under any agreement to which Seller is a party or any indenture or
loan or credit agreement, or any other agreement, lease, or instrument to which
Seller is a party or by which Seller or its

 

19

 

 



 

--------------------------------------------------------------------------------

CONFIDENTIAL



 

properties or assets may be bound or affected, the breach or default of which
could reasonably be expected to have a material adverse effect on the ability of
Seller to perform its obligations under this Agreement.

 

(d)

This Agreement constitutes a valid and binding obligation of Seller, enforceable
against Seller in accordance with its terms;

 

(e)

There has been no materially adverse change in Seller’s financial position or
creditworthiness from the date of the then-latest available and provided
financial statements;

 

(f)

***

11.2      APS’ Representations and Warranties. APS hereby covenants, represents
and warrants the following:

 

(a)

APS is a corporation duly organized, validly existing and in good standing under
the laws of the State of Arizona;

 

(b)

The person executing this Agreement on behalf of APS has full power and
authority to execute and deliver this Agreement;

 

(c)

The execution, delivery, and performance of its obligations under this Agreement
by APS have been duly authorized by all necessary corporate action; and do not:

 

(i)

require any consent or approval of APS’ Board of Directors or shareholders or
any governmental authority, other than that which has been obtained and is in
full force and effect (evidence of which shall be delivered to Seller upon its
request);

 

(ii)

violate any provision of law, rule, regulation, order, writ, judgment,
injunction, decree, determination, or award currently in effect having
applicability to APS or violate any provision in any formation documents of APS,
the violation of which could have a material adverse effect on the ability of
APS to perform its obligations under this Agreement; or

 

(iii)

result in a breach or constitute a default under APS’ formation documents or
bylaws, or under any agreement to which APS is a party or any indenture or loan
or credit agreement, or any other agreement, lease, or instrument to which APS
is a party or by which APS or its properties or assets may be bound or affected,
the breach or default of which could reasonably be expected to have a material
adverse effect on the ability of APS to perform its obligations under this
Agreement; and

 

(d)

This Agreement constitutes a valid and binding obligation of APS, enforceable
against APS in accordance with its terms.

ARTICLE TWELVE:   INSURANCE

12.1      Seller’s Insurance Requirements. On or before the execution date of
this Agreement, and throughout the Term of this Agreement, Seller shall obtain
and maintain such insurance policies and coverage as required by law and Good
Utility Practice, and as set forth in Appendix F.

 

12.2

Changes to Insurance Minimum Limits. ***.

12.3      Certificates of Insurance. On or before the execution date of this
Agreement, and thereafter as the terms of insurance may be modified from time to
time, Seller shall provide APS with

 

20

 

 



 

--------------------------------------------------------------------------------

CONFIDENTIAL



 

original, current certificates of insurance, and renewal certificates of
insurance thereafter, executed by a duly authorized representative of each
insurer, or by the insurance agent or broker authorized to do so, as evidence of
all insurance policies required in Appendix F. Failure of Seller to obtain the
insurance coverage required by this Article Twelve, or to provide APS with the
certificates or copies of receipts, shall in no way relieve Seller of the
insurance requirements of this Article or limit Seller’s obligations and
liabilities under any provision of this Agreement. Notwithstanding any provision
of the insurance policies, such policies may not be canceled, non-renewed or
materially changed without the insurer giving thirty (30) days’ prior written
Notice to APS, or ten (10) days' prior written Notice for non-payment of
premium. Seller shall provide APS with renewal certificates of insurance or
binders within five (5) Business Days prior to or after such expiration.
Insurance shall be maintained without lapse in coverage during the term of this
Agreement. Seller shall provide APS with certified copies of Seller’s policies
of insurance, upon request.

12.4      No Contribution from APS. The required policies and any of Seller’s
policies providing coverage in excess of the required policies shall provide
that the coverage is primary for all purposes and Seller shall not seek any
contribution from any insurance or self-insurance maintained by APS.

12.5      Rating. All required policies of insurance under this Article shall be
written by companies having an A.M. Best rating of “A -, VII” or better, or
equivalent.

12.6      Deductible. Seller shall be solely responsible for any deductible or
self-insured retention on insurance required hereunder this Agreement.

12.7        Subcontractor Insurance. Seller shall accept total responsibility to
require all other persons, firms and corporations engaged or employed by Seller
in connection with its performance under this Agreement to carry and maintain
coverage with limits not less than those required in this Article.Subcontractors
shall obtain insurance in accordance with Good Utility Practice, including at
least $1,000,000 of Commercial General Liability, $1,000,000 of Automobile
Liability, Workers’ Compensation covering obligations imposed by federal and
state statutes with jurisdiction over Subcontractor's employees, Employer's
Liability insurance of at least $500,000, and a $2,000,000 Umbrella or “excess”
policy. Seller will obtain and verify accuracy in their entirety of certificates
of insurance evidencing required coverage prior to permitting its
subcontractors, sub-subcontractors, suppliers, and agents from performing work
or services on the property of APS.Seller shall furnish original certificates of
insurance and additional insured endorsements from all its subcontractors,
sub-subcontractors, suppliers, and agents as evidence thereof as APS may
reasonably request.

ARTICLE THIRTEEN:               INDEMNITY/ LIMITATION OF LIABILITY

13.1      General Indemnity. EACH PARTY (THE “INDEMNIFYING PARTY”) SHALL FULLY
INDEMNIFY AND DEFEND THE OTHER PARTY AND EACH OF THE OTHER PARTY’S SUBSIDIARIES
AND AFFILIATES, AND THE PARTNERS, MEMBERS, PARTICIPANTS, PRINCIPALS,
REPRESENTATIVES, SHAREHOLDERS, DIRECTORS, TRUSTEES, OFFICERS, AGENTS, EMPLOYEES,
SUCCESSORS AND ASSIGNS OF EACH OF THEM (EACH, AN “INDEMNIFIED PARTY” AND
TOGETHER, THE "INDEMNIFIED PARTIES") FROM AND AGAINST ANY AND ALL THIRD PARTY
LOSSES, COSTS, DAMAGES, INJURIES, LIABILITIES, CLAIMS, DEMANDS, PENALTIES AND
INTEREST, INCLUDING REASONABLE ATTORNEYS’ FEES (“DAMAGES”), DIRECTLY OR
INDIRECTLY RELATED TO THIS AGREEMENT OR THE PERFORMANCE OR NON-PERFORMANCE
THEREOF, TO THE EXTENT CAUSED OR CONTRIBUTED TO BY: (A) THE FAULT, INTENTIONAL
ACT, NEGLIGENCE OR STRICT LIABILITY OF THE INDEMNIFYING PARTY OR ITS
SUBSIDIARIES, AFFILIATES, CONTRACTORS OR SUBCONTRACTORS OR ANY OF THE OFFICERS,
PARTNERS, MEMBERS, PARTICIPANTS, SHAREHOLDERS, PRINCIPALS, DIRECTORS, TRUSTEES,
EMPLOYEES, AGENTS, REPRESENTATIVES, SUCCESSORS OR ASSIGNS OF ANY OF THEM; OR (B)
A MATERIAL BREACH BY THE INDEMNIFYING PARTY OF THIS AGREEMENT, INCLUDING THE
MATERIAL BREACH OF THE REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE
INDEMNIFYING PARTY.

 

21

 

 



 

--------------------------------------------------------------------------------

CONFIDENTIAL



 

The foregoing indemnification obligation shall not apply to the extent that such
Claim or Loss is caused by the willful misconduct of the Indemnified Party or
Indemnified Parties or to any such Party's sole negligence, nor shall it apply
to claims or loss arising under Sections 3.3, 7.1(g) or 7.2(b), the specific
terms of which are set forth in those Sections.

 

13.2

Indemnification Procedure.

 

(a)

Notice. Promptly after receipt by any Indemnified Party of any claim or Notice
of the commencement of any action, administrative, or legal proceeding, or
investigation as to which the indemnity provided for in this Article or in
Article Three or Article Seven may apply, Indemnified Party shall notify
Indemnifying Party in writing of such fact, but the failure so to notify
Indemnifying Party of any such action shall not relieve Indemnifying Party from
any liability which it may have to the Indemnified Party, contingent upon the
Indemnifying Party receiving such notice within a time period so as to not be
materially prejudiced by the delay. Indemnifying Party shall be entitled to
participate at its own expense in the defense or, if it so elects, to assume the
defense thereof with counsel designated by Indemnifying Party and satisfactory
to the Indemnified Party; provided, however, that if the defendants in any such
action include both the Indemnified Party and Indemnifying Party, and the
Indemnified Party shall have reasonably concluded that there may be legal
defenses available to it which are different from or additional to, or
inconsistent with, those available to Indemnifying Party, the Indemnified Party
shall have the right to select and be represented by separate counsel.

 

(b)

Indemnification Costs. Indemnifying Party shall bear the reasonable fees and
expenses of the counsel retained by the Indemnified Party if: (i) the
Indemnified Party shall have retained such counsel in accordance with the
preceding Section 13.2(c); (ii) Indemnifying Party shall elect not to assume the
defenses of such action; (iii) Indemnifying Party, within a reasonable time
after Notice of the commencement of the action, shall not have employed counsel
reasonably satisfactory to the Indemnified Party to represent the Indemnified
Party; or (iv) Indemnifying Party shall have authorized the employment of
counsel for the Indemnified Party at the expense of Indemnifying Party. If
Indemnifying Party fails to assume the defense of a claim meriting
indemnification, the Indemnified Party may at the expense of Indemnifying Party
contest, settle, or pay such claim, provided that settlement or full payment of
any such claim may be made only following consent of Indemnifying Party or,
absent such consent, written opinion of the Indemnifying Party’s counsel that
such claim is meritorious or warrants settlement.

 

(c)

Obligation to Indemnify Not Limited. Indemnifying Party’s obligation to
indemnify any Indemnified Party under this Agreement shall not be limited in any
way by any limitation on the amount or type of damages, compensation, penalty or
benefits payable by or for Indemnifying Party under any statutory scheme,
including without limitation, any Workers Compensation Acts, Disability Benefit
Acts or other Employee Benefit Acts.

13.3      Limitation of Liability. NEITHER PARTY NOR ITS SUBSIDIARIES OR
AFFILIATES NOR THE OFFICERS, AGENTS, EMPLOYEES, REPRESENTATIVES, PARTICIPANTS,
PARTNERS, MEMBERS, SHAREHOLDERS, PRINCIPALS, DIRECTORS, TRUSTEES, SUCCESSORS OR
ASSIGNS OF ANY OF THEM SHALL IN ANY EVENT BE LIABLE TO THE OTHER PARTY OR ITS
SUBSIDIARIES OR AFFILIATES OR THE OFFICERS, AGENTS, EMPLOYEES, REPRESENTATIVES,
PARTICIPANTS, PARTNERS, MEMBERS, SHAREHOLDERS, PRINCIPALS, DIRECTORS OR TRUSTEES
OF ANY OF THEM FOR INCIDENTAL, PUNITIVE,

 

22

 

 



 

--------------------------------------------------------------------------------

CONFIDENTIAL



 

CONSEQUENTIAL (EXCEPT AS PROVIDED FOR HEREIN), SPECIAL, OR INDIRECT DAMAGES OF
ANY NATURE, ARISING AT ANY TIME, FROM ANY CAUSE WHATSOEVER, WHETHER ARISING IN
TORT, CONTRACT, WARRANTY, STRICT LIABILITY, BY OPERATION OF LAW OR OTHERWISE,
CONNECTED WITH OR RESULTING FROM PERFORMANCE OR NON-PERFORMANCE UNDER THIS
AGREEMENT. NOTHING IN THIS ARTICLE SHALL BE DEEMED TO AFFECT OR LIMIT THE RIGHT
OF AN INDEMNIFIED PARTY TO CLAIM INDEMNIFICATION FROM THE INDEMNIFYING PARTY
UNDER THIS AGREEMENT. THE PARTIES CONFIRM THAT THE EXPRESS REMEDIES AND MEASURES
OF DAMAGES PROVIDED IN THIS AGREEMENT SATISFY THE ESSENTIAL PURPOSES HEREOF.
UNLESS EXPRESSLY PROVIDED OTHERWISE IN THIS AGREEMENT, FOR BREACH OF ANY
PROVISION FOR WHICH AN EXPRESS REMEDY OR MEASURE OF DAMAGES IS PROVIDED, SUCH
EXPRESS REMEDY OR MEASURE OF DAMAGES SHALL BE THE SOLE AND EXCLUSIVE PROVISION
AND ALL OTHER REMEDIES OR DAMAGES AT LAW OR IN EQUITY (OTHER THAN INJUNCTIVE
RELIEF AS PROVIDED IN THIS AGREEMENT) ARE WAIVED.

ARTICLE FOURTEEN:              REGULATORY JURISDICTION AND COMPLIANCE

14.1      Governmental Jurisdiction and Regulatory Compliance. Each Party shall
at all times comply with all Applicable Laws and shall give all Notices, and
shall procure and maintain all governmental permits, licenses, and inspections,
as may be required by Applicable Laws or otherwise necessary for its performance
of this Agreement.

14.2      Provision of Support. Seller shall make available, upon APS’
reasonable request, any personnel of Seller and any records relating to the
Participating Facilities to the extent that APS requires the same in order to
fulfill any regulatory approval and reporting requirements, or to assist APS in
administrative proceedings before any APS regulatory authority.

14.3      Regulatory Reporting. Seller shall comply with any and all regulatory
reporting requirements applicable to this Agreement or the Program as such
requirements may be in effect from time to time, which compliance may include
providing any materials, documentation, reports or other information applicable
to the Program or Seller’s performance under this Agreement. Such information
may include, but shall not be limited to, incentives being offered to
Participating Facilities or other material terms of Participating Facility
Agreements. In addition, upon APS’ request, and at no additional cost to APS,
Seller shall prepare and provide to APS any such materials, documentation,
reports or other information to the extent necessary for APS to comply with its
own regulatory reporting requirements. Both Parties shall utilize commercially
reasonable efforts to file under protective order, seal, or confidentiality
provisions of this contract that are of confidential in nature, as determined
mutually by the Parties.

ARTICLE FIFTEEN:   MISCELLANEOUS

15.1Notices in Writing. Except as otherwise set forth in this Agreement, any
Notice, request, consent, or other communication required or authorized under
this Agreement to be given by one Party to the other Party shall be in writing
and delivered to the address(es) for such other Party as set forth in Appendix E
attached hereto and shall either be: (a) personally delivered; (b) sent by U.S.
first-class mail, postage prepaid; (c) sent via a nationally recognized pre-paid
overnight courier service; or (d) by facsimile or other electronic means, with a
follow-up copy sent promptly thereafter via one of the other methods described
above. Any such Notice, request, consent, or other communication shall be deemed
to be given when delivered or mailed.Notices relating to operations and
dispatch, as required pursuant to Section 4.3 may be given electronically and
shall be deemed effective upon receipt. A Party may change its addresses by
providing Notice of same in accordance herewith.

15.2      Operating Records. Seller and APS shall each keep complete and
accurate records and all other data required by it for the purposes of proper
administration of this Agreement, including such records as may be required by
state or federal regulatory authorities. To facilitate payment and verification,
the Parties shall keep all books and records necessary for billing and payments
and shall grant the other Party reasonable access to those records.

 

23

 

 



 

--------------------------------------------------------------------------------

CONFIDENTIAL



 

15.3      Examination of Records. APS may examine the financial and operating
records and data kept by Seller relating to transactions under, and
administration of, this Agreement at any time during the period the records are
required to be maintained, upon reasonable request and during normal business
hours. APS shall also have the right to audit and review each Participating
Facility Agreement; notwithstanding the foregoing, APS shall not be responsible
for monitoring, auditing, reviewing or enforcing any such Participating Facility
Agreement.

15.4        Assignment. Neither Party shall assign this Agreement or its rights
hereunder without the prior written consent of the other Party,***; provided,
however, either Party may, without the consent of the other Party (and without
relieving itself from liability hereunder): (a) transfer, sell, pledge, encumber
or assign this Agreement or the accounts, revenues or proceeds hereof in
connection with any financing or other financial arrangements; (b) transfer or
assign this Agreement to an Affiliate of such Party which Affiliate’s
creditworthiness is equal to or higher than that of such Party; or (c) transfer
or assign this Agreement to any person or entity succeeding to all or
substantially all of the assets whose creditworthiness is equal to or higher
than that of such Party; provided, however, that in each such case, any such
assignee shall agree in writing to be bound by the terms and conditions hereof
and the transferring Party shall deliver such tax and enforceability assurance
as the non-transferring Party may reasonably request.

15.5      Confidentiality. The Parties will make commercially best efforts to
safeguard Confidential Information against disclosure by employing the same
means to protect such Confidential Information as that Party uses to protect its
own non-public, confidential or proprietary information, and otherwise in
accordance with the provisions of this Section 15.5. Specifically, no receiving
Party shall itself, or permit its employees, consultants and/or agents to
disclose to any person, corporation or other entity the Confidential Information
without the prior written consent of the Party providing the Confidential
Information, except a receiving Party may distribute the Confidential
Information to its board members, officers, employees, agents, consultants,
potential investors and Facility Lenders and others who have a need for such
Confidential Information.

The Parties acknowledge, however, that Seller may need to disclose this
Agreement and/or Confidential Information to the Security and Exchange
Commission and APS may need to disclose the Confidential Information in
connection with its regulatory filings or to otherwise satisfy its regulatory
requirements. In the event that APS intends to disclose any of the Confidential
Information to its regulatory authorities including, but not limited to, the
Arizona Corporation Commission ("ACC"), the Residential Utility Consumer Office
("RUCO"), the Federal Energy Regulatory Commission ("FERC"), or any employee,
staff member, consultant, and/or agent of the foregoing, the Parties shall use
commercially reasonable efforts to seek a protective order. In the event that a
protective order or other remedy is not obtained, Seller waives compliance with
the terms hereof with respect to such Confidential Information. Nothing herein
shall be deemed to permit Seller to disclose the Confidential Information to the
foregoing regulatory agencies, unless such disclosure is otherwise permitted by
this Agreement. In addition, each Party specifically agrees not to use the other
Party’s name in connection with this Agreement or the Project in any press
releases, public meetings or hearings, or other public communications, including
any release to any newswire service, without the express written consent of the
other Party. The Parties anticipate that at some future time it may be in the
best interests of one or both of them to disclose Confidential Information to
the media and the Parties anticipate entering into a subsequent agreement that
will govern the terms of such disclosure. The Parties expressly agree, however,
that unless and until such subsequent agreement is executed between the Parties,
the terms of this Agreement shall be binding with respect to such disclosure.

In the event that any Party receiving the Confidential Information becomes
legally compelled (by deposition, interrogatory, request for documents,
subpoena, civil investigative demand or similar process) to disclose any of the
Confidential Information, the legally compelled Party shall give the other Party
providing the Confidential Information prompt prior written Notice of such
requirement so that the providing Party may seek a protective order or other
appropriate remedy and/or waive compliance with the terms of this Agreement. In
the event that such protective order or other remedy is not obtained, the
providing Party waives compliance with the terms hereof.

Each Party acknowledges that the unauthorized disclosure of any Confidential
Information may cause irreparable harm and significant injury that may be
difficult to ascertain. Each Party therefore agrees that specific performance or
injunctive relief, in addition to other legal and equitable relief, are
appropriate

 

24

 

 



 

--------------------------------------------------------------------------------

CONFIDENTIAL



 

remedies for any actual or threatened violation or breach of this Agreement,
although neither Party shall be entitled to any special, consequential, indirect
or punitive damages as a result of a breach of this Agreement, whether a claim
is based in contract, tort or otherwise. The Parties agree that the respondent
in any action for an injunction, specific performance decree or similar relief
shall not allege or assert that the initiating Party has an adequate remedy at
law in respect to the relief sought in the proceeding, nor shall the respondent
seek the posting of a bond by the Party initiating the action. Under no
circumstances will either Party’s directors, management, employees, agents or
consultants be individually liable for any damages resulting from the disclosure
of Confidential Information in violation of the terms of this Agreement.

15.6      Non-Solicitation. For a period of *** following the execution of this
Agreement, Seller agrees that neither it nor any of its employees, agents or
representatives will, directly or indirectly solicit, recruit or otherwise
encourage any APS employee who was involved directly or indirectly, in the
negotiation and/or execution of this Agreement to terminate employment with APS.

15.7      Alternative Dispute Resolution. All disputes arising under this
Agreement are subject to the provisions of this Section 15.7.

 

(a)

   Mediation.Any disputes between the Parties shall first be submitted to a
non-binding mediation. The mediation shall be commenced by written request of
either Party and shall begin within thirty (30) calendar days of such written
Notice. The mediator shall be chosen by mutual agreement of the Parties within
fifteen (15) calendar days of submission of the above written Notice. Any
discussions or materials presented during or for purposes of the mediation shall
be confidential and governed by the limitations and restrictions of Rule 408 of
the Federal and Arizona Rules of Evidence and/or any like regulatory rules. The
compensation and any costs and expenses of the mediation shall be borne equally
by the Parties. Any arbitration commenced under this Section shall not be
initiated until following the completion of the mediation detailed herein;
provided, however, that if a Party refuses to participate in the mediation
process as provided herein, the other Party may immediately initiate arbitration
as set forth in this Section 15.7. Any dispute that remains unresolved thirty
(30) days after the appointment of a mediator shall be settled by binding
arbitration in accordance with the procedures set forth in this Section 15.7.

 

(b)

   Arbitration.  Any disputes between the Parties and/or their respective
representatives involving or arising under claim, counterclaim, demand, cause of
action, dispute, and/or controversy relating to the terms of this Agreement, or
the breach thereof (collectively ‘Claims’), shall be submitted to binding
arbitration, whether such Claims sound in contract, tort or otherwise. The
arbitration shall be conducted in accordance with the Federal Arbitration Act
and the then prevailing Commercial Arbitration Rules of the American Arbitration
Association. The validity, construction, and interpretation of this Agreement to
arbitrate and all procedural aspects of the arbitration conducted pursuant
hereto shall be decided by the arbitrator(s). Submission shall be made upon the
request of either Party. Within twenty (20) Business Days of the receipt by the
respondent of service of the Notice of arbitration, the Parties shall select one
(1) arbitrator by mutual consent. If the Parties are unable to agree upon a
single arbitrator, there shall be three (3) arbitrators. Specifically, in the
event the Parties cannot agree upon a single arbitrator, both the claimant and
the respondent shall appoint one (1) arbitrator within ten (10) Business Days
after written Notice by either Party that three (3) arbitrators shall be
necessary. The two (2) arbitrators so appointed shall then select the third
arbitrator within twenty (20) calendar days, who shall be the chairperson, of
the tribunal. The chairperson shall be a person who has over eight (8) years of
experience in energy-related transactions, and none of the arbitrators shall
have been previously employed by either Party or have any direct interest in
either Party or the subject matter of the arbitration, unless such conflict is
expressly acknowledged and waived in writing by both Parties. The chairperson
shall be

 

25

 

 



 

--------------------------------------------------------------------------------

CONFIDENTIAL



 

bound to schedule and hear the dispute within six (6) Months after his/her
appointment and shall render the panel’s decision within thirty (30) calendar
days after the hearing concludes. It is agreed that the arbitration proceeding
shall be conducted in a neutral location mutually agreed to by the Parties. It
is further agreed that the arbitrator(s) shall have no authority to award
consequential, treble, exemplary, or punitive damages of any type or kind
regardless of whether such damages may be available under any law or right, with
the Parties hereby affirmatively waiving their rights, if any, to recover or
claim such damages. The compensation and any costs and expenses of the
arbitrators shall be borne equally by the Parties. Any arbitration proceedings,
decision or award rendered hereunder and the validity, effect and interpretation
of this arbitration provision shall be governed by the Federal Arbitration Act.
The award shall be final and binding on the Parties and judgment upon any award
may be entered in any court of competent jurisdiction. The Parties agree that
all information exchanged as a result of any proceeding as described herein
shall be deemed Confidential Information.

 

(c)

   Judicial Relief.Either Party may petition a court of appropriate
jurisdiction, as described in Section 15.9, for non-monetary relief relating to
any claim of breach of this Agreement in order to prevent undue hardship
relating to any such claimed breach pending the appointment of an arbitration
panel as described in this Section 15.7.

15.8      Governing Law. THIS AGREEMENT AND THE RIGHTS AND DUTIES OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED, ENFORCED AND PERFORMED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW. EACH PARTY WAIVES ITS RESPECTIVE RIGHT TO ANY JURY TRIAL
WITH RESPECT TO ANY LITIGATION ARISING UNDER OR IN CONNECTION WITH THIS
AGREEMENT.

15.9      Jurisdiction and Costs. Subject to the mandatory arbitration
provisions herein, with respect to any proceeding in connection with any claim,
counterclaim, demand, cause of action, dispute and controversy arising out of or
relating to this Agreement, the Parties hereby consent to the exclusive
jurisdiction of the federal courts sitting in Phoenix, Arizona. Both Parties
waive any right to trial by jury in such action. In the event such judicial
proceedings are instituted by either Party, the prevailing Party shall be
entitled to award of its costs and reasonable attorneys’ fees incurred in
connection with such proceedings.

15.10    Forward Contract. The Parties acknowledge and agree that all
Transactions constitute “forward contracts” within the meaning of the United
States Bankruptcy Code.

15.11    General. No delay of a Party in the exercise of, or the failure to
exercise, any rights under this Agreement shall operate as a waiver of such
rights, a waiver of any other rights under this Agreement or a release of the
other Party from any of its obligations under this Agreement. Any provision
declared or rendered unlawful by any applicable court of law or regulatory
agency or deemed unlawful because of a statutory change (individually or
collectively, such events referred to as “Regulatory Event”) will not otherwise
affect the remaining lawful obligations that arise under this Agreement; and
provided, further, that if a Regulatory Event occurs, the Parties shall use
their best efforts to reform this Agreement in order to give effect to the
original intention of the Parties. The term “including” when used in this
Agreement shall be by way of example only and shall not be considered in any way
to be in limitation. The headings used herein are for convenience and reference
purposes only. The indemnity provisions of this Agreement shall survive the
termination of this Agreement for the period of the applicable statute of
limitations. The audit provisions of this Agreement shall survive the
termination of this Agreement for a period of twelve (12) Months. This Agreement
shall be binding on each Party’s successors and permitted assigns.

15.12    Entire Agreement; Amendment. This Agreement, together with any
appendices, schedules, and any written supplements hereto constitutes the entire
agreement between the Parties relating

 

26

 

 



 

--------------------------------------------------------------------------------

CONFIDENTIAL



 

to the subject matter hereof. This Agreement shall be considered for all
purposes as prepared through the joint efforts of the Parties and shall not be
construed against one Party or the other as a result of the preparation,
substitution, submission or other event of negotiation, drafting or execution
hereof. Except to the extent herein provided for, no amendment or modification
to this Agreement shall be enforceable unless reduced to writing and executed by
both Parties.

15.13    Taxes. Seller shall be responsible for any and all present or future
federal, state, municipal, or other lawful taxes applicable by reason of the
operation of the Program.

 

15.14

Relationship of the Parties.

 

(a)

No Joint Venture. This Agreement shall not be interpreted to create an
association, joint venture, or partnership between the Parties nor to impose any
partnership obligation or liability upon either Party. Neither Party shall have
any right, power, or authority to enter into any Agreement or undertaking for,
or act on behalf of, or to act as an agent or representative of, the other
Party.

 

(b)

Employees. Seller shall be solely liable for the payment of all wages, taxes,
and other costs related to the employment of persons to perform such services,
including all federal, state, and local income, social security, payroll, and
employment taxes and statutorily mandated workers’ compensation coverage. None
of the persons employed by Seller shall be considered employees of APS for any
purpose; nor shall Seller represent to any person that he or she is or shall
become an APS employee.

15.15    Equal Employment Opportunity Compliance Certification. Seller
acknowledges that as a government contractor APS is subject to various federal
laws, executive orders, and regulations regarding equal employment opportunity
and affirmative action. These laws may also be applicable to Seller. All
applicable equal opportunity and affirmative action clauses shall be deemed to
be incorporated herein as required by federal laws, executive orders, and
regulations, including but not limited to 41 C.F.R. §601.4(a)(1-7).

15.16    Counterparts. This Agreement may be executed in any number of
counterparts, and each executed counterpart shall have the same force and effect
as an original instrument.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

27

 

 



 

--------------------------------------------------------------------------------

CONFIDENTIAL



 



IN WITNESS THEREOF, the Parties hereto made and executed this Agreement, signed
by their duly authorized officers or individuals, as of the day and year first
above written.

 

ARIZONA PUBLIC SERVICE COMPANY

APS or Buyer

 

By: /s/ Patrick Dinkel

Name: Patrick Dinkel

Title:   Director, Resource Acquisitions               and Renewables

Date:   September 12, 2008

 

ALTERNATIVE ENERGY RESOURCES, INC.

AER or Seller

 

By: /s/ Frank A. Magnotti

Name: Frank A. Magnotti

Title:   President and COO

 

Date:   September 12, 2008

 

 

 

 

28

 

 



 

--------------------------------------------------------------------------------

CONFIDENTIAL



 



APPENDIX A

NOTICE TO ADD PARTICIPATING FACILITY

Alternative Energy Resources, Inc. (“AER”) plans to enroll the following
customer of Arizona Public Service Company (“APS”) in its demand response load
management program (the “Program”) pursuant to the Commercial and Industrial
Load Management Agreement between AER and APS (the “Load Management Agreement”):

CUSTOMER NAME: __________________________________  

ADDRESS: __________________________________________

APS CUSTOMER ACCOUNT #: _________________________

In accordance with the terms of the Load Management Agreement, AER specifically
represents and warrants the following with respect to the above-referenced
customer:

 

(a)

The above-referenced customer is an Eligible Facility, as that term is defined
in the Load Management Agreement.

 

(b)

AER and customer have executed a Participating Facility Agreement, as defined in
the Load Management Agreement, which establishes the obligations of the parties
thereto as well as their respective liabilities arising out of the Program; ***

 

(c)

Both the Participating Facility Agreement and the Customer Enrollment Form as
may be amended from time to time in accordance with the terms of the Load
Management Agreement, specifically release APS from any liability for claims
arising out of or in connection with either the Participating Facility Agreement
or the Customer Enrollment Form, as applicable.

 

(d)

The customer has executed or will execute an authorization form which
specifically permits APS to release certain information about the customer’s
account to AER, including such information as billing and metered data. APS
shall be under no obligation to disclose any customer-specific information until
it receives the appropriate written authorization executed by such customer at
which time it will disclose such information only in accordance with the terms
of the authorization and to the extent required by the Load Management
Agreement.

 

(e)

Without the consent of APS, the customer will not be actually enrolled in the
Program until (check the one that applies):

*** following the receipt of this Notice by APS.

*** following the receipt of this Notice by APS.

 

(f)

Once enrolled in the Program, such customer shall be deemed a “Participating
Facility,” as that term is defined in the Load Management Agreement.

 

29

 

 



 

--------------------------------------------------------------------------------

CONFIDENTIAL



 



By its signature below, the customer evidences its consent to all of the
representations and warranties contained in paragraphs (b), (c) and (d) above
and further designates AER to act on its behalf as its aggregator, for purposes
specifically listed in the Participation Agreement or the Customer Enrollment
Form and for notices or other communications as may be required by the Load
Management Agreement.

 

Customer Name: __________________

By:

Title:______

Signature: __________________________

 

AER

By:

Title:

Signature:_________________________

 

 

 

 

 

 

 

 

30

 

 



 

--------------------------------------------------------------------------------

CONFIDENTIAL



 

APPENDIX B

PARTICIPATING FACILITY AGREEMENT

[The Participating Facility Agreement will be mutually agreed upon by the
Parties within thirty (30) days after execution of this Agreement and inserted
herein]



31

 

 



 

--------------------------------------------------------------------------------

CONFIDENTIAL



 

APPENDIX C

NOTICE TO REMOVE PARTICIPATING FACILITY

Alternative Energy Resources, Inc. (“AER”) hereby provides notice, pursuant to
Section 3.2 of the Commercial and Industrial Load Management Agreement between
AER and Arizona Public Service Company (“APS”) (the “Load Management
Agreement”), that the following APS customer has been removed from its demand
response load management program, effective:

CUSTOMER NAME: __________________________________

ADDRESS: __________________________________________

APS CUSTOMER ACCOUNT #: _________________________

Accordingly, as of the above-referenced date, such customer is no longer deemed
a Participating Facility, as that term is defined in the Load Management
Agreement.

AER

By: _____________________________________

Title: ___________________________________

Signature:_______________________________

Date: ___________________________________

 

32

 

 



 

--------------------------------------------------------------------------------

CONFIDENTIAL



 

APPENDIX D

MARKETING, RECRUITMENT AND RETENTION

1.0       Scope of Work. Marketing, recruitment and retention will include all
activities required to solicit and retain Participating Facilities for the
Program. Activities include but are not limited to the development of the
Marketing Plan described in Section 2.0 below, enrollment and education
materials and periodic communications to minimize Participant abandonment. APS
will have final approval of any marketing activities that include the APS brand
and shall provide a timely review of all submitted materials. APS needs to be
made aware of all other marketing and customer recruiting activities regarding
the Program. A minimum of one marketing strategy evaluation session is required
prior to initiating any customer marketing or promotion. Activity associated
with the existing marketing effort may be halted to deploy any updated strategy.

2.0       Marketing Plan. Seller will work to develop a Marketing Plan for
submittal to APS. The Marketing Plan may include, as necessary:

 

2.1

Identifying and quantifying the target market

 

2.2

Developing a Communications Plan to reach the target market

 

2.3

Developing the concept for marketing collateral

 

2.4

Strategy

 

2.5

Outline of tactics

 

2.6

Timeline for implementation

 

2.7

Outline of messages

 

2.8

Definition of Roles and Responsibilities

3.0

Seller Responsibilities. Seller will be responsible for the following:

3.1       Staffing. Seller shall assign dedicated project management staff to
design, develop and distribute all enrollment materials including enrollment
operations; education packages and other activities. Project management staff
shall provide the following support activities:

 

•

Coordination and Planning;

 

•

Prepare Status Reports;

 

•

Attend Meetings on-site as needed

 

•

Attend Meetings when requested by APS.

3.2       Marketing Designs. Seller will design branded marketing materials, as
required to achieve program goals*** prior to any distribution, publication or
dissemination of such material to the public or any third parties. Such approval
shall include, without limitation, APS’ right to approve all uses of and
references to its logos, trademarks and name. The detailed activities for this
task may include, as appropriate:

 

•

Develop “Request for follow-up” leave-behind materials,

 

•

Develop letter and fact sheet text;

 

•

Develop layout for customer education package;

 

•

Print and deliver collateral

 

33

 

 



 

--------------------------------------------------------------------------------

CONFIDENTIAL



 

 

•

Develop Phone script and “Frequently Asked Questions” for customer contact
personnel.

3.3       Customer Education. Seller may provide, as appropriate, program
introduction materials to potential Participating Facilities. The package shall
include information that describes how the specific features of the Program will
work. The information shall be professionally printed with tracking
identification that measures effectiveness of materials.

3.4       Marketing Campaign. Seller will be responsible for all costs
associated with development, production, printing and mailing and distribution
of marketing material and any associated media costs. In addition to direct
mail, the Seller will be responsible for outreach to organizations such as trade
associations, Chambers of Commerce and local publications.

3.5 Participant Enrollment Form. Seller may develop a Notice to Add
Participating Facility form. Seller shall be responsible for obtaining signed
participant enrollment forms to be included in the Program system
database.Seller will forward original signed Notice to Add Participating
Facility forms to APS. Participant enrollment forms shall be provided to APS on
a weekly basis, but in no event ninety (90) days prior to each Participating
Facility's activation into the Program.

With each submission of a Notice to Add Participating Facility, Seller shall
provide a written authorization, the form of which shall be developed by APS,
executed by the customer that will allow APS to release such Participating
Facility's customer specific information to Seller, including but not limited to
billing and metered data, which shall include consumption, demand and power
factor. Such written authorization shall be provided to APS before any customer
specific information related to the Participating Facility is released to
Seller.

3.6       Customer Complaints. Seller shall develop and implement a process for
the management and resolution of customer complaints in an expedited manner
including, but not limited to: (a) ensuring adequate levels of professional
customer service staff; (b) direct access of customer complaints to supervisory
and/or management personnel; (c) documenting each customer complaint upon
receipt; reporting a summary of complaints by category to APS on a Monthly
basis; and (d) elevating any complaint that is not resolved within five (5) days
of receipt to APS.

In the event APS or Seller receives several complaints with respect to an
employee or a sub-contractor employed by Seller, upon receipt of Notice by APS,
such employee or contractor shall be prohibited from performing any further
services under this Agreement.

In the event the ACC receives complaints from APS customers related to the
Program, whether formal or informal complaints, Seller shall act in good faith
and in an expeditious manner to assist APS in order to make a full and prompt
investigation of the complaint so that APS will be able to respond to the ACC
within five (5) Business Days (as required pursuant to Arizona Administrative
Code R14-2-212), and resolve such complaints.

3.7       Customer Retention. Seller shall develop and distribute*** periodic
communications designed to maintain high customer satisfaction and minimize
dropout.

 

34

 

 



 

--------------------------------------------------------------------------------

CONFIDENTIAL



 

APPENDIX E

NOTICES AND BILLING INFORMATION

 

Name ARIZONA PUBLIC SERVICE COMPANY, a Corporation organized under the laws of
the State of Arizona ("APS" or “Buyer”)

Name ALTERNATIVE ENERGY RESOURCES, INC., a Corporation organized under the laws
of the State of Delaware (“Counterparty” or “Seller”)

All Notices:

All Notices:

Street: 400 North 5th Street

Street: 120 Eagle Rock Ave., Suite 190

City: Phoenix,                                    Zip: 85004

City: East Hanover, NJ                     Zip: 07936

Attn:     Contracts Manager
Phone: (602) 250-2780
Facsimile: (602) 250-3199
Duns: 00-690-1995
Federal Tax ID Number: 86-0011170

Attn:
Phone:
Facsimile: 973-884-3404
Duns:
Federal Tax ID Number: 20-8061023

Statements:
Attn: Energy Settlements
Phone: (602) 250-3150
Facsimile: (602) 250-2325

Invoices:
Attn:
Phone:
Facsimile:

Scheduling:
Attn: N/A
Phone: (602) 250-4601
Facsimile: (602) 250-3199

Scheduling:
Attn:
Phone:
Facsimile:

Payments:
Attn: Energy Settlements
Phone: (602) 250-3151
Facsimile: (602) 250-2325

Payments:
Attn: Verna Whitley
Phone: 770-658-5053
Facsimile: 770-696-7665

Wire Transfer:
BNK: Wells Fargo Bank
ABA: ***
ACCT: ***

Wire Transfer:
BNK: Wachovia Bank
ABA: ***                                                                     
ACCT: ***

ACCT. NAME: ***

Credit and Collections:
Attn: Credit Risk Manager
Phone: (602) 250-3256
Facsimile: (602) 250-2325

Credit and Collections:
Attn: Verna Whitley
Phone: 770-658-5053
Facsimile: 770-696-7665

With additional Notices of an Event of Default or Potential Event of Default to:

Attn: Law Department, Mail Station 8695
Phone: (602) 250-2052
Facsimile: (602) 250-2663

 

With additional Notices of an Event of Default or Potential Event of Default to:

3950 Shackleford Rd., Suite 400

Attn: Law Department

Duluth, Georgia 30096
          Phone: 770-696-7660                                             
          Facsimile: 770-696-7665

Attn: Manager, Power Procurement, MS: 9674
Phone: (602) 250-2004
Facsimile: (602) 250-2753

Attn: Compliance Dept                                                
Phone:                                          
                                 
Facsimile:

 

 

35

 

 



 

--------------------------------------------------------------------------------

CONFIDENTIAL



 

APPENDIX F

INSURANCE

Type of Insurance

Minimum Limits of Coverage

1. Commercial General Liability

$1,000,000 each occurrence and in the aggregate

CGL insurance shall be written on ISO occurrence form CG 00 01 01 96 (or a
substitute form providing equivalent coverage) and shall cover liability arising
from premises, operations, independent contractors, products/completed
operations, contracts, property damage, personal injury and advertising injury,
and liability assumed under an insured contract (including the tort liability of
another assumed in a business contract), all with limits as specified above.
There shall be no endorsement or modification of the CGL insurance limiting the
scope of coverage for liability arising from explosion, collapse, or underground
property damage.

2. Business Automobile Liability

$1,000,000 combined single limit (each accident), including all Owned,
Non-Owned, Hired and Leased Autos

Business Automobile Liability insurance shall be written on ISO form CA 00 01,
CA 00 05, CA 00 12, CA 00 20, or a substitute form providing equivalent
liability coverage. If necessary, the policy shall be endorsed to provide
contractual liability coverage equivalent to that provided in the 1990 and later
editions of CA 00 01.

3. Workers Compensation, including statutory requirements:

$1,000,000 each employee

4. Employers Liability

$1,000,000 each accident for bodily injury by accident, or $1,000,000 each
employee for bodily injury by disease.

5. Umbrella or Excess Liability

$5,000,000 per occurrence and in the aggregate.

Seller shall waive, and require its insurers to waive, any and all recovery
rights to which any insurer of Seller may have against Buyer by virtue of the
payment of any loss under any insurance. To the extent that the insurance
policies required under this Section are not occurrence based policies, except
for Workers’ Compensation, Seller shall either: (i) maintain claims made
policies for at least three (3) years following termination of this Agreement;
or (ii) obtain extended discovery periods for such policies of at least three
(3) years following termination of this Agreement. Further, all policies
required under this Section, except for Workers’ Compensation insurance, shall
contain a severability of interest provision, and shall not contain any
commutation clause or any other provision that limits third party actions over
claims

Seller shall ensure that the insurance policies required in sections (1), (2),
(5) above provide:

 

(i)

APS, and its officers, directors, employees and agents shall be identified as
additional insureds.

 

(ii)

Such insurance as afforded by this policy for the benefit of APS shall be
primary as respects any claims, losses, damages, expenses, or liabilities
arising out of this Agreement, and insured hereunder, and any insurance or self
insurance carried by APS shall be excess of and noncontributing with insurance
afforded by this policy.

 

(iii)

The Umbrella or Excess Liability Insurance shall provide coverage in excess of
other applicable policies, and shall drop down in the event the underlying CGL,
Business Automobile Liability, and Employers Liability insurance policy limits
are exhausted due to claims during the policy term.

 

36

 

 



 

--------------------------------------------------------------------------------

CONFIDENTIAL



 



APPENDIX G

COMMITTED LOAD REDUCTION

TOTAL COMMITTED LOAD REDUCTION

(MWS)

 

Control Season Month

Program Year

2010

Program Year

2011

Program Year

2012

Program Year

2013 and beyond

June

***

***

***

***

July

***

***

***

***

August

***

***

***

***

September

***

***

***

***

 

NOTIFICATION PERIODS FOR COMMITTED LOAD REDUCTION

 

Notification Period

Percent Of Committed Load Reduction*

***

***%

***

***%

 

*If the Committed Load Reduction changes in accordance with Section 4.7 and
4.9(a), then the total Committed Load Reduction schedule shall be modified.

37

 

 



 

--------------------------------------------------------------------------------

CONFIDENTIAL



 

APPENDIX H

CALCULATION OF ADJUSTED HOURLY CSB

AND DELIVERED LOAD REDUCTION PARTICIPATING FACILITY EXAMPLE

***

38

 

 



 

--------------------------------------------------------------------------------

CONFIDENTIAL



 

APPENDIX I

CAPACITY PAYMENT RATES

***

 

39

 

 



 

--------------------------------------------------------------------------------

CONFIDENTIAL



 

APPENDIX J

HOURLY ENERGY USAGE PAYMENT RATES

***

40

 



 

--------------------------------------------------------------------------------

CONFIDENTIAL



 

APPENDIX K***

APPENDIX K

MONTHLY BILLING EXAMPLE (CONTINUED)

***

 

41

 



 

--------------------------------------------------------------------------------

CONFIDENTIAL



 

APPENDIX L

CUSTOMER ENROLLMENT FORM

[Customer Enrollment Form will be negotiated by the Parties within thirty (30)
days after execution of this Agreement and inserted herein]

 

42

 



 

--------------------------------------------------------------------------------

CONFIDENTIAL



 

APPENDIX M

***

 

43

 



 

--------------------------------------------------------------------------------

CONFIDENTIAL



 

APPENDIX N

FORM OF LETTER OF CREDIT

STANDBY LETTER OF CREDIT

DATE:

BENEFICIARY:

[]

ADDRESS:

GENTLEMEN:

BY THE ORDER OF:

APPLICANT:

ADDRESS:

WE, BANK NAME (“ISSUER”), ISSUE THIS IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER
__________________ (“LETTER OF CREDIT”) IN FAVOR OF [____________]
(“BENEFICIARY”) FOR THE ACCOUNT OF (“APPLICANT”), FOR AN AMOUNT OF USD $
__________ (AMOUNT IN WORDS AND 00/100 UNITED STATES DOLLARS), WE UNDERSTAND
THIS LETTER OF CREDIT IS ISSUED RELATIVE TO THE OBLIGATIONS OF THE APPLICANT
UNDER THE [___________ CONTRACT DATED ______________ (THE “RELEVANT CONTRACT”)
AVAILABLE BY PAYMENT AT SIGHT WHEN ACCOMPANIED BY ONE OR MORE OF THE FOLLOWING
STATEMENTS DATED AND SIGNED BY AN AUTHORIZED REPRESENTATIVE OF
BENEFICIARY                     (SIGNED AS SUCH):

 

1.

“AN EARLY TERMINATION DATE, AS DEFINED IN THE RELEVANT CONTRACT, HAS BEEN
DESIGNATED AS THE RESULT OF AN EVENT OF DEFAULT, TERMINATION EVENT OR ANY
SIMILAR EVENT, AND APPLICANT HAS FAILED TO MAKE PAYMENTS IN AN AGGREGATE AMOUNT
OF $_____________ . THE AMOUNT IS PAST DUE AND OWING TO THE BENEFICIARY IN
ACCORDANCE WITH THE TERMS OF THE RELEVANT CONTRACT; THEREFORE, THE BENEFICIARY
DEMANDS PAYMENT OF $_____________ UNDER (BANK NAME) LETTER OF CREDIT NO. ~!. ”

OR

 

2.

“WE HAVE RECEIVED YOUR NOTICE OF NON-RENEWAL EXPIRY DATE OF LETTER OF CREDIT AND
THIS LETTER OF CREDIT WILL EXPIRE IN LESS THAN TWENTY (20) DAYS, APPLICANT IS
REQUIRED UNDER THE RELEVANT CONTRACT TO MAINTAIN A COMPARABLE LETTER OF CREDIT
UNDER THE RELEVANT CONTRACT AFTER THIS LETTER OF CREDIT HAS EXPIRED, AND
BENEFICIARY HAS NOT RECEIVED AN EXTENSION OF SAID LETTER OF CREDIT OR OTHER
REPLACEMENT COLLATERAL FROM APPLICANT, WHEREFORE, THE UNDERSIGNED BENEFICIARY
DOES HEREBY DEMAND PAYMENT OF $________________.”

THIS LETTER OF CREDIT EXPIRES ON _____________ (“EXPIRATION DATE”) AT THE OFFICE
OF OUR SERVICER, __________________

SPECIAL CONDITIONS:

PARTIAL AND MULTIPLE DRAWINGS ARE PERMITTED, AND THE AMOUNT OF THIS LETTER OF
CREDIT WILL BE REDUCED BY THE AMOUNT OF EACH DRAWING HONORED BY US.

ALL ISSUING BANK CHARGES ARE FOR THE ACCOUNT OF THE APPLICANT.

It is a condition of this Letter of Credit that it shall be deemed automatically
extended, without amendment, for additional period(s) of one year from the
expiry date hereof, or any future expiration date unless AT LEAST 30 (THIRTY)
days prior to any expiration date we notify you by certified mail (return
receipt

 

44

 



 

--------------------------------------------------------------------------------

CONFIDENTIAL



 

requested) or by any other receipted means that we elect not to consider EXPIRY
DATE OF this Letter of Credit renewed for any such additional period.

THIS LETTER OF CREDIT MAY NOT BE AMENDED, CHANGED OR MODIFIED WITHOUT THE
EXPRESS WRITTEN CONSENT OF THE BENEFICIARY AND THE ISSUER; PROVIDED, HOWEVER,
THE AMOUNT AVAILABLE FOR DRAWING UNDER THIS LETTER OF CREDIT MAY BE REDUCED
AUTOMATICALLY, WITHOUT AMENDMENT, FROM TIME TO TIME UPON OUR RECEIPT OF
REDUCTION CERTIFICATE STATING THE AMOUNT OF REDUCTION AND AVAILABLE AMOUNT AFTER
SUCH REDUCTION, EXECUTED BY BOTH APPLICANT AND BENEFICIARY.

IF A COMPLYING PRESENTATION IS MADE PRIOR TO 12:00 P.M. NEW YORK TIME ON A
BUSINESS DAY THEN ISSUER SHALL, PRIOR TO CLOSE OF BUSINESS ON THE FIRST
FOLLOWING BUSINESS DAY, MAKE PAYMENT IN IMMEDIATELY AVAILABLE FUNDS. IF A
COMPLYING PRESENTATION IS MADE AT OR AFTER 12:00 P.M. ([LOCAL TIME]) ON A
BUSINESS DAY, THEN ISSUER SHALL, PRIOR TO CLOSE OF BUSINESS ON THE SECOND
FOLLOWING BUSINESS DAY, MAKE PAYMENT IN IMMEDIATELY AVAILABLE FUNDS. BUSINESS
DAY AS STATED IN THIS LETTER OF CREDIT MEANS ANY DAY OTHER THAN A SATURDAY,
SUNDAY, OR BANK HOLIDAY IN THE STATE OF NEW YORK.

WE HEREBY ENGAGE WITH YOU THAT DOCUMENTS PRESENTED UNDER AND IN CONFORMITY WITH
THE TERMS AND CONDITIONS OF THIS LETTER OF CREDIT WILL BE DULY HONORED ON
PRESENTATION IF PRESENTED ON OR BEFORE THE EXPIRATION DATE OF THIS LETTER OF
CREDIT AT THE OFFICE OF OUR
SERVICER,.__________________________________________________________________.

THIS LETTER OF CREDIT IS GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK, AND, EXCEPT AS OTHERWISE EXPRESSLY STATED HEREIN, IS
SUBJECT TO THE INTERNATIONAL STANDBY PRACTICES, ICC PUBLICATION NO. 590 (THE
“ISP98”); IN THE EVENT OF ANY CONFLICT, THE LAWS OF THE STATE OF NEW YORK WILL
CONTROL WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS.

PLEASE ADDRESS ALL CORRESPONDENCE REGARDING THIS LETTER OF CREDIT TO THE
ATTENTION OF____________________________________________, INCLUDING THE LETTER
OF CREDIT NUMBER MENTIONED ABOVE. FOR TELEPHONE ASSISTANCE, PLEASE
CONTACT______________________.

VERY TRULY YOURS,

[INSERT BANK NAME]

~!

PREPARER/AUTHORIZED SIGNER

~!

AUTHORIZED SIGNER



45

 



 

--------------------------------------------------------------------------------

CONFIDENTIAL



 

APPENDIX O

APS CUSTOMER INFORMATION RELEASE REQUEST

The undersigned,

___________________________,

__________________________________

 

APS Customer of Record

Contact Name/Title (If Applicable)

 

Located at ____________________________

in the City of ______________________________

ADDRESS

And County of ____________________________, State of Arizona, does hereby
appoint:

__________________________

NAME OF THIRD PARTY

 

___________________________

 

ADDRESS

 

___________________________

____________________

____________

CITY __________

STATE

ZIP

To perform the following specific acts and functions on behalf of the
undersigned:

Request and receive billing records and history of the undersigned’s account(s),
including basic metering information (meter number, UNI, customer energy
consumption history, load data and service plan and dollars billed), to the
undersigned by Arizona Public Service Company (“APS”).

 

 

___________________________

______________________________

 

CUSTOMER ACCOUNT NAME

CUSTOMER ACCOUNT NUMBER

 

 

___________________________

______________________________

 

SERVICE ADDRESS

METER NUMBER

(for additional accounts please provide information on an attached sheet)

The undersigned hereby authorizes APS to release the account information to the
above-named party.

NOTE: Any information requests differing from this written authorization must be
resubmitted in writing and executed by the customer.

Executed this day of..

 

________

Signature of Customer of Record

________

Name (Please print or type)

________

Title (if applicable)

________

Telephone Number/Fax/Email

 

Mail or fax this form to:

Arizona Public Service

Po Box 53999

Mail Station 8666

Phoenix, AZ 85072

Fax: (602) 250-3371

 

 

46

 



 

--------------------------------------------------------------------------------

CONFIDENTIAL



 

APPENDIX P

EFFECTIVE DURATION OF AN EVENT LRF

***

 

47

 



 

 